Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

among

COMCAST CORPORATION

The Financial Institutions Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

CITIBANK, N.A.,

as Syndication Agent

and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

MIZUHO BANK, LTD.,

as Co-Documentation Agents

Dated as of May 26, 2016

 

 

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

WELLS FARGO SECURITIES, LLC and

MIZUHO BANK, LTD.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1 DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  

Defined Terms

     1   

1.02

  

Use of Certain Terms.

     22   

1.03

  

Accounting Terms

     23   

1.04

  

Rounding

     23   

1.05

  

Exhibits and Schedules

     23   

1.06

  

References to Agreements and Laws

     23   

1.07

  

Pro Forma Calculations

     24   

SECTION 2 THE REVOLVING COMMITMENTS AND EXTENSIONS OF CREDIT

     24   

2.01

  

Amount and Terms of Revolving Commitments

     24   

2.02

  

Procedure for Revolving Loan Borrowings

     26   

2.03

  

Letters of Credit

     26   

2.04

  

Competitive Bid Procedure

     31   

2.05

  

Reduction or Termination of Revolving Commitments

     33   

2.06

  

Prepayments

     33   

2.07

  

Documentation of Loans

     33   

2.08

  

Continuation and Conversion Option

     34   

2.09

  

Interest

     35   

2.10

  

Fees

     35   

2.11

  

Computation of Interest and Fees

     36   

2.12

  

Making Payments

     36   

2.13

  

Funding Sources

     37   

2.14

  

Defaulting Lenders

     37   

2.15

  

Currency Equivalents

     39   

SECTION 3 TAXES, YIELD PROTECTION AND ILLEGALITY

     39   

3.01

  

Taxes

     39   

3.02

  

Illegality

     41   

3.03

  

Inability to Determine Eurodollar Rates

     41   

3.04

  

Increased Cost and Reduced Return; Capital Adequacy

     41   

3.05

  

Breakfunding Costs

     42   

3.06

  

Matters Applicable to all Requests for Compensation

     43   

3.07

  

Survival

     43   

 

i



--------------------------------------------------------------------------------

          Page  

SECTION 4 CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

     43   

4.01

  

Conditions Precedent to Effective Date

     43   

4.02

  

Conditions to all Extensions of Credit

     45   

SECTION 5 REPRESENTATIONS AND WARRANTIES

     45   

5.01

  

Existence and Qualification; Power; Compliance with Laws

     45   

5.02

  

Power; Authorization; Enforceable Obligations

     46   

5.03

  

No Legal Bar

     46   

5.04

  

Financial Statements; No Material Adverse Effect

     46   

5.05

  

Litigation

     46   

5.06

  

Use of Proceeds

     46   

5.07

  

Anti-Corruption Laws and Sanctions

     46   

SECTION 6 AFFIRMATIVE COVENANTS

     47   

6.01

  

Financial Statements

     47   

6.02

  

Certificates, Notices and Other Information

     47   

6.03

  

Payment of Taxes

     48   

6.04

  

Preservation of Existence

     48   

6.05

  

Compliance With Laws

     48   

6.06

  

Inspection Rights

     48   

6.07

  

Keeping of Records and Books of Account

     48   

6.08

  

Designation of Unrestricted Subsidiaries

     48   

6.09

  

Anti-Corruption Laws and Sanctions

     49   

6.10

  

Guarantors

     49   

SECTION 7 NEGATIVE COVENANTS

     50   

7.01

  

Liens

     50   

7.02

  

Non-Guarantor Subsidiary Indebtedness

     50   

7.03

  

Fundamental Changes

     51   

7.04

  

ERISA

     51   

7.05

  

Anti-Corruption Laws and Sanctions

     51   

7.06

  

Financial Covenant

     52   

SECTION 8 EVENTS OF DEFAULT AND REMEDIES

     52   

8.01

  

Events of Default

     52   

8.02

  

Remedies Upon Event of Default

     53   

SECTION 9 THE AGENTS

     54   

9.01

  

Appointment

     54   

9.02

  

Delegation of Duties

     54   

9.03

  

Exculpatory Provisions

     55   

9.04

  

Reliance by Administrative Agent

     55   

9.05

  

Notice of Default

     55   

 

ii



--------------------------------------------------------------------------------

          Page  

9.06

  

Non-Reliance on Agents and Other Lenders

     56   

9.07

  

Indemnification

     56   

9.08

  

Agent in Its Individual Capacity

     56   

9.09

  

Successor Administrative Agent

     56   

9.10

  

Co-Documentation Agents and Syndication Agent

     57   

SECTION 10 MISCELLANEOUS

     57   

10.01

  

Amendments; Consents

     57   

10.02

  

Requisite Notice; Electronic Communications

     58   

10.03

  

Attorney Costs and Expenses

     60   

10.04

  

Binding Effect; Assignment

     61   

10.05

  

Set-off

     62   

10.06

  

Sharing of Payments

     63   

10.07

  

No Waiver; Cumulative Remedies

     63   

10.08

  

Usury

     64   

10.09

  

Counterparts

     64   

10.10

  

Integration

     64   

10.11

  

Nature of Lenders’ Obligations

     64   

10.12

  

Survival of Representations and Warranties

     64   

10.13

  

Indemnity by Borrower

     64   

10.14

  

Nonliability of Lenders

     65   

10.15

  

No Third Parties Benefitted

     66   

10.16

  

Severability

     66   

10.17

  

Confidentiality

     66   

10.18

  

Headings

     67   

10.19

  

Time of the Essence

     67   

10.20

  

Status of Lenders

     67   

10.21

  

Removal and Replacement of Lenders

     68   

10.22

  

Governing Law; Submission to Jurisdiction; Waivers

     69   

10.23

  

Waiver of Right to Trial by Jury

     70   

10.24

  

USA PATRIOT Act

     70   

10.25

  

Judgment Currency

     70   

10.26

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     71   

 

iii



--------------------------------------------------------------------------------

EXHIBITS A    Form of Guarantee Agreement B    Form of Request for Extension of
Credit C    Form of Compliance Certificate D    Form of Assignment and
Assumption E-1    Form of New Lender Supplement E-2    Form of Increased
Revolving Commitment Activation Notice F    Form of U.S. Tax Compliance
Certificate SCHEDULES A    Excluded Indebtedness 2.01    Revolving Commitments
2.03    Letter of Credit Commitments; Issuers of Existing Letters of Credit 6.08
   Unrestricted Subsidiaries 10.02    Addresses for Notices

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of May 26, 2016, by and among COMCAST
CORPORATION, a Pennsylvania corporation (“Borrower”), each lender from time to
time party hereto (collectively, “Lenders” and individually, a “Lender”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK, N.A., as
syndication agent (in such capacity, “Syndication Agent”), and MORGAN STANLEY
MUFG LOAN PARTNERS, LLC (acting through Morgan Stanley Senior Funding, Inc. and
The Bank of Tokyo-Mitsubishi UFJ, Ltd.), WELLS FARGO BANK, NATIONAL ASSOCIATION
and MIZUHO BANK, LTD., as co-documentation agents (in such capacity,
“Co-Documentation Agents”).

RECITALS

WHEREAS, Borrower has requested that the Lenders, the Issuing Lenders and
Administrative Agent provide the Revolving Facility (as defined below), and the
Lenders, the Issuing Lenders and Administrative Agent are willing to do so on
the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means (a) any purchase or other acquisition of assets or series of
related purchases or other acquisitions of assets by Borrower or any Restricted
Subsidiary (including by way of asset or stock purchase, swap or merger) other
than from Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of an Unrestricted Subsidiary as a Restricted Subsidiary.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent permitted under the Loan Documents; provided that for
purposes of Borrowings, Continuations or Conversions denominated in Canadian
Dollars, Euros, Sterling or Yen, Administrative Agent shall be J.P. Morgan
Europe Limited.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as Administrative Agent has designated by written notice to
Borrower and Lenders.

“Administrative Agent-Related Persons” means Administrative Agent (including any
successor agent), together with its Affiliates and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by Administrative Agent and
submitted to Administrative Agent (with a copy to Borrower) duly completed by
such Lender.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by, or is under direct or indirect
common Control with, such Person.



--------------------------------------------------------------------------------

“Agents” means the collective reference to Administrative Agent, Syndication
Agent and Co-Documentation Agents.

“Agent Parties” has the meaning set forth in Section 10.02(e)(ii).

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Revolving Commitment then in effect or, if
the Revolving Commitments have been terminated, the amount of such Lender’s
Outstanding Revolving Obligations.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

“Agreement Currency” has the meaning set forth in Section 10.25(b).

“Alternative Currency” means (x) with respect to any Letter of Credit,
(a) Euros, (b) Yen, (c) Sterling, (d) Canadian Dollars and (e) any currency
other than Dollars, Euros, Yen, Sterling, or Canadian Dollars in which an
Issuing Lender is willing to issue a Letter of Credit and (y) with respect to
any Loan, (a) Euros, (b) Yen, (c) Sterling, (d) Canadian Dollars and (e) any
currency other than Dollars, Euros, Yen, Sterling, or Canadian Dollars in which
each Lender has agreed to make Loans.

“Annualized EBITDA” means, at any date of determination, EBITDA for the two
(2) fiscal quarter periods then most recently ended times two (2).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Amount” means the rate per annum, in basis points, set forth under
the relevant column heading below based upon the applicable Debt Ratings:

 

Pricing

Level

  

Debt Ratings

S&P/Moody’s

  

Commitment

Fee

   Base Rate   

Eurodollar Rate/

Letters of Credit

1

   >A+/A1    5.0    0.0    75.0

2

   A/A2    7.0    0.0    87.5

3

   A-/A3    9.0    0.0    100.0

4

   BBB+/Baa1    11.0    12.5    112.5

5

   <BBB/Baa2    15.0    25.0    125.0

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”) of Borrower’s senior unsecured non-credit-enhanced long-term
Indebtedness for borrowed money (the “Subject Debt”); provided that, solely for
purposes of determining the Applicable Amount, if a Debt Rating is issued by

 

2



--------------------------------------------------------------------------------

each of S&P and Moody’s, then the higher of such Debt Ratings shall apply (with
Pricing Level 1 being the highest and Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the level
that is one level lower than the higher Debt Rating shall apply. The Debt
Ratings shall be determined from the most recent public announcement of any Debt
Ratings or changes thereto. Any change in the Applicable Amount shall become
effective on and as of the date of any public announcement of any Debt Rating
that indicates a different Applicable Amount. If the rating system of S&P or
Moody’s shall change, Borrower and Administrative Agent shall negotiate in good
faith to amend this definition to reflect such changed rating system and,
pending the effectiveness of such amendment (which shall require the approval of
Required Lenders), the Debt Rating shall be determined by reference to the
rating most recently in effect prior to such change. If and for so long as
either S&P or Moody’s (but not both) has ceased to rate the Subject Debt, then
(x) if such rating agency has ceased to issue debt ratings generally, or if
Borrower has used commercially reasonable efforts to maintain ratings from both
S&P and Moody’s, the Debt Rating shall be deemed to be the Remaining Debt Rating
and (y) otherwise, the Debt Rating shall be deemed to be one Pricing Level below
the Remaining Debt Rating. If and for so long as both S&P and Moody’s have
ceased to rate the Subject Debt, then (x) if S&P and Moody’s have ceased to
issue debt ratings generally, the Debt Rating shall be the Debt Rating most
recently in effect prior to such event and (y) otherwise, the Debt Rating will
be the Debt Rating at Pricing Level 5. For the purpose of the foregoing,
“Remaining Debt Rating” means, at any time that one of S&P or Moody’s, but not
both, is rating the Subject Debt, the rating assigned by such rating agency from
time to time.

“Applicable Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of the relevant Interest Period, any date that such Loan is prepaid or
Converted in whole or in part and the maturity date of such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, interest shall also be paid on the Business Day which falls every three
months after the beginning of such Interest Period; (b) with respect to any
Fixed Rate Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Fixed Rate Loan with an
Interest Period of more than 90 days’ duration (unless otherwise specified in
the applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Applicable Payment Dates with respect to
such Borrowing; and (c) as to any other Obligations, the last Business Day of
each calendar quarter and the maturity date of such Obligation, except as
otherwise provided herein.

“Applicable Time” means New York time.

“Asset Monetization Transactions” has the meaning set forth in the definition of
Consolidated Total Indebtedness.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or, to the extent applicable, an agreement (in form and
substance reasonably acceptable to Borrower) incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which Administrative Agent
and the parties to the Assignment and Assumption are participants.

“Attorney Costs” means the reasonable and documented fees and disbursements of a
law firm or other external counsel.

“Attributable Indebtedness” means, with respect to any Sale-Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale-Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating

 

3



--------------------------------------------------------------------------------

and labor costs and other items that do not constitute payments for property
rights) during the remaining term of the lease included in such Sale-Leaseback
Transaction (including any period for which such lease has been extended). In
the case of any lease that is terminable by the lessee upon payment of a
penalty, the Attributable Indebtedness shall be the lesser of the Attributable
Indebtedness determined assuming termination on the first date such lease may be
terminated (in which case the Attributable Indebtedness shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date on which it may be so terminated)
or the Attributable Indebtedness determined assuming no such termination.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by JPMorgan Chase as its “prime rate” in effect at its principal office in New
York City (the prime rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase in connection with extensions of credit to debtors)
and (c) the Eurodollar Rate that would be calculated as of such day (or, if such
day is not a Business Day, as of the next preceding Business Day) in respect of
a proposed Eurodollar Loan with a one month Interest Period plus 1%. Any change
in such rate announced by JPMorgan Chase shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan made hereunder that bears interest based upon the
Base Rate.

“BLR Group” means: (i) Brian L. Roberts (“BLR”); (ii) his wife; (iii) a lineal
descendant of BLR; (iv) the estate of BLR; (v) any trust of which at least one
of the trustees is any one or more of BLR, his wife and his lineal descendants,
or the principal beneficiaries of which are any one or more of BLR, his wife and
his lineal descendants; (vi) any Person which is Controlled by any one or more
of the foregoing; and (vii) any group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of which any of the foregoing is a
member.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, and, if the applicable Business Day relates to a Eurodollar Rate Loan,
any such day on which dealings are carried out in the applicable offshore Dollar
market; provided that the term “Business Day”, when used in connection with
(i) any Eurodollar Rate Loan (or Base Rate Loan the rate of which is based on
the Eurodollar Rate), shall also exclude any day on which banks are not open for
dealings in Dollar, Euro or Sterling deposits in the London interbank market,
(ii) any Loan denominated in Euros shall also exclude any day on which
(x) commercial banks in London are authorized or required by law to remain
closed or (y) TARGET is authorized or required by law to remain closed,
(iii) any Loan denominated in Sterling

 

4



--------------------------------------------------------------------------------

shall also exclude any day on which commercial banks in London are authorized or
required by law to remain closed, (iv) any Loan denominated in Yen shall also
exclude any day on which commercial banks in Tokyo, Japan are authorized or
required by law to remain closed and (v) any Loan denominated in Canadian
Dollars shall also exclude any day on which commercial banks in Toronto, Canada
are authorized or required by law to remain closed.

“Cable Subsidiary” means a Subsidiary of Borrower (a) that operates a cable
communications business or (b) whose sole purpose is to directly or indirectly
own or hold an investment in another Person that operates a cable communications
business.

“Canadian Dollar” and “C$” means lawful money of Canada.

“CDOR”: in relation to any Loan denominated in Canadian Dollars:

(a) the applicable Screen Rate as of the applicable Requisite Time and for a
period equal in length to the Interest Period of the applicable Borrowing,
Continuation or Conversion; or

(b) In the event the applicable Interest Period is an Impacted Interest Period,
the rate per annum equal to the Interpolated Rate.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder, as in effect on the date hereof), other than
the BLR Group, of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Borrower; or (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Borrower by Persons who were not directors
of Borrower on the date of this Agreement or nominated or appointed by the board
of directors of Borrower (or by the Nominating Committee of such board).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” has the meaning set forth in the introductory
paragraph hereto.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by Administrative Agent, any Lender or any Issuing Lender
by means of electronic communications pursuant to Section 10.02(e), including
through an Electronic System.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by Borrower for Competitive Bids in
accordance with Section 2.04.

“Competitive Borrowing” means a Competitive Loan or group of Competitive Loans
of the same type made on the same date and as to which a single Interest Period
is in effect.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, properly completed and signed by a Responsible Officer of Borrower.

“Consolidated Net Tangible Assets” means, at any time, total assets minus
(a) all franchise rights, goodwill, and other intangible assets, net of
accumulated amortization and (b) all current liabilities (other than
current portion of long-term debt), in each case appearing on the consolidated
balance sheet of Borrower and its consolidated Subsidiaries most recently
delivered (prior to such time) pursuant to Section 4.01(d)(i) or Section 6.01(a)
(as applicable).

“Consolidated Total Indebtedness” means, as of any date of determination, the
total Indebtedness for borrowed money of Borrower and its Restricted
Subsidiaries and Guaranty Obligations of Borrower and its Restricted
Subsidiaries in respect of Indebtedness for borrowed money, determined on a
consolidated basis in accordance with GAAP, but excluding, to the extent
constituting Indebtedness for borrowed money or Guaranty Obligations in respect
of Indebtedness for borrowed money, Indebtedness of Borrower and its Restricted
Subsidiaries arising from (A) the asset monetization transactions set forth on
Schedule A and any extensions, renewals or replacements thereof and (B) any
asset monetization transactions which are recourse only to the assets so
monetized and are done on substantially similar terms to the asset monetization
transactions set forth on Schedule A (collectively, “Asset Monetization
Transactions”).

“Continuation” and “Continue” mean, with respect to any Eurodollar Rate Loan,
the continuation of such Eurodollar Rate Loan as a Eurodollar Rate Loan on the
last day of the Interest Period for such Loan.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

“Debt Rating” has the meaning set forth in the definition of Applicable Amount.

“Declining Lender” has the meaning set forth in Section 2.01(e).

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal (i) in the case of overdue principal
of any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in Section 2.09(a) or (ii) in the case of any other overdue amount,
2% per annum plus the rate applicable to Base Rate Loans, in each case to the
fullest extent permitted by applicable Laws.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that has (a) failed to fund its portion of
any Borrowing, or any portion of its participation in any Letter of Credit,
within three Business Days of the date on which it shall have been required to
fund the same (or, in the case of any Borrowing on the Effective Date, on the
Effective Date), (b) notified Borrower, Administrative Agent, any Issuing Lender
or any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by Administrative
Agent (which request shall, in any event, be made promptly upon request by
Borrower), to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by
Administrative Agent, (d) otherwise failed to pay over to Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, (e)(i) been (or has a parent company, including any intermediate parent
company, that has been) adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a Bail-in Action or a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company, including any intermediate parent company, that has become the
subject of a Bail-in Action or a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
Bail-in Action or bankruptcy proceeding or appointment, unless in the case of
any Lender referred to in this clause (e) Borrower, Administrative Agent and
each Issuing Lender shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder or (f) has otherwise become a “defaulting” lender generally in
credit agreements to which it is a party (as reasonably determined by
Administrative Agent in consultation with Borrower). For the avoidance of doubt,
a Lender shall not be deemed to be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or its parent by
a Governmental Authority.

“Disposition” means (a) any sale, transfer or other disposition of assets or
series of sales, transfers or other disposition of assets by Borrower or any
Restricted Subsidiary (including by way of asset or stock sale, swap or merger)
other than to Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of a Restricted Subsidiary as an Unrestricted Subsidiary.

“Dollar” and “$” means lawful money of the United States of America.

“Dollar Amount” means, at any time, for any amount, (i) if denominated in
Dollars, the amount thereof and (ii) if denominated in an Alternative Currency,
the amount thereof converted to Dollars in accordance with Section 2.15.

“EBITDA” means, with respect to any Person or any income generating assets, for
any period, an amount equal to (a) the operating income of such Person or
generated by such assets calculated in accordance with GAAP adjusted to exclude
gains and losses from unusual or extraordinary items, plus (b) depreciation,
amortization and other non-cash charges to operating income, in each case for
such

 

7



--------------------------------------------------------------------------------

period, minus (c) any cash payments made during such period in respect of any
non-cash charges to operating income accrued during a prior period and added
back in determining EBITDA during such prior period pursuant to clause
(b) above, plus (d) corporate overhead expenses incurred by Borrower in an
aggregate amount not to exceed $100,000,000 for any fiscal year of Borrower.

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the U.S. Securities and Exchange Commission in electronic format.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date upon which all the conditions precedent in
Section 4.01 have been satisfied or waived, which date is May 26, 2016.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by Administrative Agent or any other Person, providing for access to data
protected by passcodes or other security system.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $5,000,000,000; (iv) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, and having total assets in excess of $5,000,000,000; (v) a
commercial bank organized under the laws of any other country that is a member
of the Organization for Economic Cooperation and Development or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow or of the Cayman Islands, or a political
subdivision of any such country, and having total assets in excess of
$5,000,000,000 so long as such bank is acting through a branch or agency located
in the United States or in the country in which it is organized or another
country that is described in this clause (v); (vi) the central bank of any
country that is a member of the Organization for Economic Cooperation and
Development; or (vii) any other Person approved by Administrative Agent and
Borrower.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto, as amended from time to time.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” with Borrower under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of Borrower
or any ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan or the incurrence by Borrower or any ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan; (f) the
incurrence by Borrower or any ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Title IV of ERISA), in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or terminated (within the
meaning of Section 4041 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBOR”: in relation to any Loan denominated in Euros:

(a) the applicable Screen Rate as of the applicable Requisite Time and for a
period equal in length to the Interest Period of the applicable Borrowing,
Continuation or Conversion; or

(b) in the event the applicable Interest Period is an Impacted Interest Period,
the rate per annum equal to the Interpolated Rate.

“Euro” and “€” means lawful money of the European Union.

“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =   

  Eurodollar Base Rate

        1.00 - Eurodollar Reserve Percentage    Where,      

“Eurodollar Base Rate” means, for such Interest Period:

(a) the applicable Screen Rate as of the applicable Requisite Time and for a
period equal in length to the Interest Period of the applicable Borrowing,
Continuation or Conversion, or

 

9



--------------------------------------------------------------------------------

(b) in the event the applicable Interest Period is an Impacted Interest Period,
the rate per annum equal to the Interpolated Rate.

“Eurodollar Rate Loan” means a Loan bearing interest based on the Eurodollar
Rate. For the avoidance of doubt, each Loan denominated in a currency other than
Dollars shall be a Eurodollar Rate Loan.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities, which includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non- United States office of any Lender to United States
residents). The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

The determination of the Eurodollar Reserve Percentage and the Eurodollar Base
Rate by Administrative Agent shall be conclusive in the absence of manifest
error.

“Eurodollar Reserve Percentage” has the meaning set forth in the definition of
Eurodollar Rate.

“Event of Default” means any of the events specified in Section 8.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by Administrative Agent and Borrower, or, in the absence
of such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two (2) Business Days later; provided, however,
that if at any time of any such determination, for any reason, no such spot rate
is being quoted, Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Existing Credit Agreement” means the Credit Agreement, dated as of June 6,
2012, among Comcast Corporation, Comcast Cable Communications, LLC, the lenders
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent and issuing
lender, Citibank, N.A., as syndication agent, and Morgan Stanley MUFG Loan
Partners, LLC and Wells Fargo Bank, National Association, as co-documentation
agents.

“Existing Letters of Credit” means the letters of credit that have been issued
prior to the Effective Date pursuant to the Existing Credit Agreement or that
certain continuing agreement for standby letters of credit dated as of
December 2, 2011 between Borrower and JPMorgan Chase Bank, N.A. and that are
outstanding on the Effective Date.

 

10



--------------------------------------------------------------------------------

“Extended Revolving Termination Date” has the meaning set forth in
Section 2.01(e).

“Extending Lender” has the meaning set forth in Section 2.01(e).

“Extension Effectiveness Date” has the meaning set forth in Section 2.01(e).

“Extension of Credit” means (a) a Borrowing, Conversion or Continuation of Loans
and (b) a Letter of Credit Action whereby a new Letter of Credit is issued or
which has the effect of increasing the amount of, extending the maturity of, or
making a material modification to an outstanding Letter of Credit or the
reimbursement of drawings thereunder (collectively, the “Extensions of Credit”).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, or official agreement implementing an official intergovernmental
agreement with respect to such Sections.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. If the Federal Funds Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Loan that is a Eurodollar Rate Loan), the fixed rate of interest per
annum specified by the Lender making such Competitive Loan in its related
Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“GAAP” means generally accepted accounting principles applied on a consistent
basis (but subject to changes approved by Borrower’s independent certified
public accountants).

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, including the Federal
Communications Commission, (c) any state public utilities commission or other
authority and any federal, state, county, or municipal licensing or franchising
authority or (d) any court or administrative tribunal.

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Guarantor, substantially in the form of Exhibit A.

“Guarantors” means Comcast Cable Communications, LLC, NBCUniversal Media, LLC
and each Restricted Subsidiary that becomes a party to the Guarantee Agreement
pursuant to Section 6.10 (in each case to the extent not released as
contemplated by this Agreement).

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of any other Person or (b) legally binding obligation of such
Person to purchase or pay (or to advance or supply funds for the purchase or
payment of) Indebtedness of any other Person, or to purchase property,
securities, or services for the purpose of assuring the owner of such
Indebtedness of

 

11



--------------------------------------------------------------------------------

the payment of such Indebtedness or to maintain working capital, equity capital
or other financial statement condition of such other Person so as to enable such
other Person to pay such Indebtedness; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, covered by such
Guaranty Obligation or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the Person in good
faith.

“Impacted Interest Period” means any Interest Period for which the applicable
Screen Rate does not appear on such page or service or such page or service
shall cease to be available or shall otherwise not be available.

“Increased Revolving Commitment Activation Notice” means a notice substantially
in the form of Exhibit E-2.

“Increased Revolving Commitment Closing Date” means any Business Day designated
as such in an Increased Revolving Commitment Activation Notice.

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (f) all Guaranty Obligations of such Person with respect to
Indebtedness of others, (g) all capital lease obligations of such Person,
(h) all Attributable Indebtedness under Sale-Leaseback Transactions under which
such Person is the lessee and (i) all obligations of such Person as an account
party in respect of outstanding letters of credit (whether or not drawn) and
bankers’ acceptances; provided, however, that Indebtedness shall not include
(i) trade accounts payable arising in the ordinary course of business and
(ii) deferred compensation; provided, further, that in the case of any
obligation of such Person which is recourse only to certain assets of such
Person, the amount of such Indebtedness shall be deemed to be equal to the
lesser of the amount of such Indebtedness or the value of the assets to which
such obligation is recourse as reflected on the balance sheet of such Person at
the time of the incurrence of such obligation; and provided, further, that the
amount of any Indebtedness described in clause (e) above shall be the lesser of
the amount of the Indebtedness or the fair market value of the property securing
such Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.13.

“Indemnitees” has the meaning set forth in Section 10.13.

“Interest Expense” means, with respect to any Person or any income generating
assets, for any period, an amount equal to, without duplication, (a) all
interest on Indebtedness (other than Indebtedness arising from Asset
Monetization Transactions) of such Person or properly allocable to such assets,
and commitment and facility fees in respect thereof, accrued (whether or not
actually paid) during such period, (b) plus the net amount accrued (whether or
not actually paid) by such Person or properly allocable to such assets pursuant
to any interest rate protection agreement during such period (or minus the net
amount receivable (whether or not actually received) by such Person or properly
allocable to such assets during such period), (c) minus the amortization of
deferred financing fees recorded during such period and (d) minus the
amortization of any discount or plus the amortization of any premium (determined
as the difference between the present value and the face amount of the subject
Indebtedness) recorded during such period.

 

12



--------------------------------------------------------------------------------

“Interest Period” means (a) for each Eurodollar Rate Loan, (i) initially, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
Continued as, or Converted into, such Eurodollar Rate Loan and (ii) thereafter,
the period commencing on the last day of the preceding Interest Period, and
ending, in each case, on the earlier of (A) the scheduled maturity date of such
Loan, or (B) one, two, three, six, or, if agreed to by each Lender, 12 months or
periods less than one month, thereafter and (b) with respect to any Borrowing of
Fixed Rate Loans, the period (which shall not be less than seven days or more
than 360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided that:

(i) Any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) Any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) Unless Administrative Agent otherwise consents, there may not be more than
ten (10) Interest Periods for Eurodollar Rate Loans in effect at any time.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate which
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available for the applicable
currency) which is less than the relevant Impacted Interest Period and (b) the
Screen Rate for the shortest period (for which that Screen Rate is available for
the applicable currency) which exceeds the relevant Impacted Interest Period,
each as of the applicable Requisite Time. When determining the rate for a period
which is less than the shortest period for which the Screen Rate is available,
the Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight rate for dollars determined by Administrative Agent from such service
as Administrative Agent may reasonably select. If any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means each Lender with a Letter of Credit Commitment and, only
as to the Existing Letters of Credit, each financial institution listed as an
issuer of an Existing Letter of Credit on Schedule 2.03 in its capacity as an
issuer of such Letters of Credit hereunder, and any other Lender that may agree
with Borrower to issue Letters of Credit hereunder, or any successor issuing
lender hereunder. Any Lender that becomes an Issuing Lender after the Effective
Date agrees to give Administrative Agent prompt notice thereof.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning set forth in Section 10.25(b).

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including, if consistent therewith, the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof.

 

13



--------------------------------------------------------------------------------

“Lender” means each lender from time to time party hereto and, as the context
requires, each Issuing Lender, each New Lender and each New Extending Lender,
and, subject to the terms and conditions of this Agreement, their respective
successors and assigns (but not any purchaser of a participation hereunder
unless otherwise a party to this Agreement).

“Lender Party” means any Agent, any Issuing Lender or any Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on its Administrative Questionnaire, or such other office or
offices as such Lender may from time to time notify Administrative Agent and
Borrower.

“Letter of Credit” means any letter of credit issued or deemed to be issued
hereunder, including the Existing Letters of Credit.

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification or other action relating to a Letter of Credit
hereunder.

“Letter of Credit Application” means an application for a Letter of Credit
Action from time to time in use by an Issuing Lender.

“Letter of Credit Cash Collateral Account” means a blocked deposit account at
JPMorgan Chase in which Borrower hereby grants a security interest to
Administrative Agent, for the benefit of the Lenders and the Issuing Lenders (in
each case with respect to each such Person’s interest in the applicable Letter
of Credit), as security for Letter of Credit Usage and with respect to which
Borrower agrees to execute and deliver from time to time such documentation as
Administrative Agent may reasonably request to further assure and confirm such
security interest.

“Letter of Credit Commitment” means, for each Issuing Lender, the amount set
forth under the heading “Letter of Credit Commitment” opposite such Lender’s
name on Schedule 2.03 as such Schedule may be modified from time to time, and as
such amount may be reduced or adjusted from time to time in accordance with the
terms of this Agreement.

“Letter of Credit Expiration Date” means the date that is five Business Days
prior to the Revolving Termination Date.

“Letter of Credit Sublimit” means, at any date of determination, an amount equal
to the lesser of (a) the combined Revolving Commitments minus the aggregate
amount of all outstanding Loans and (b) $1,000,000,000, as such amount may be
reduced from time to time in accordance with the terms of this Agreement.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn face or available Dollar Amount of outstanding Letters of Credit plus
the aggregate Dollar Amount of all drawings under the Letters of Credit not
reimbursed by Borrower or converted into Revolving Loans.

“Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Total Indebtedness as of such date minus up to $1,000,000,000
of unrestricted cash and cash equivalents on the balance sheet of Borrower and
its Restricted Subsidiaries on or as of such date to (b) Annualized EBITDA of
Borrower and its Restricted Subsidiaries, on a consolidated basis.

 

14



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge or other security interest (including any
conditional sale or other title retention agreement, any financing lease or
Sale-Leaseback Transaction having substantially the same economic effect as any
of the foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable; provided that Liens shall not include
ordinary and customary contractual set off rights.

“Loan” means any advance made by any Lender to Borrower as provided in Section 2
(collectively, the “Loans”).

“Loan Documents” means this Agreement, the Guarantee Agreement, each Note, each
Letter of Credit Application, each Request for Extension of Credit, each
Compliance Certificate, each fee letter and each other instrument or agreement
from time to time delivered by any Loan Party pursuant to this Agreement.

“Loan Parties” means Borrower and each of its Subsidiaries that is a party to a
Loan Document.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Rate, the marginal rate of interest, if any, to be added
to or subtracted from the Eurodollar Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

“Material Acquisition” means any Acquisition (the “Subject Acquisition”)
(i) made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or
(ii) that has an Annualized Acquisition Cash Flow Value (as defined below) for
the period ended on the last day of the fiscal quarter most recently ended that
is greater than five percent (5%) of the Annualized EBITDA of Borrower and its
Restricted Subsidiaries, on a consolidated basis, for the same period. The
“Annualized Acquisition Cash Flow Value” is an amount equal to (a) the
Annualized EBITDA of the assets comprising the Subject Acquisition less (b) the
Annualized EBITDA of any assets disposed of by Borrower or any Restricted
Subsidiary (other than to Borrower or any Restricted Subsidiary) in connection
with the Subject Acquisition.

“Material Adverse Effect” means any set of circumstances or events which (a) has
or would reasonably be expected to have a material adverse effect upon the
validity or enforceability against Borrower or any Guarantor that is a
Significant Subsidiary of any Loan Document or (b) has had or would reasonably
be expected to have a material adverse effect on the ability of Borrower and
Guarantors, taken as a whole, to perform their payment obligations under any
Loan Document.

“Material Debt” means Indebtedness for borrowed money incurred or issued by
Borrower in an aggregate principal amount equal to or greater than $500,000,000.

“Material Disposition” means any Disposition (the “Subject Disposition”)
(i) made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or
(ii) that has an Annualized Disposition Cash Flow Value (as defined below), for
the period ended on the last day of the fiscal quarter most recently ended that
is greater than five percent (5%) of the Annualized EBITDA of Borrower and its
Restricted Subsidiaries, on a consolidated basis, for the same period. The
“Annualized Disposition Cash Flow Value” is an amount equal to (a) the
Annualized EBITDA of the assets comprising the Subject Disposition less (b) the
Annualized EBITDA of any assets acquired by Borrower or any Restricted
Subsidiary (other than from Borrower or any Restricted Subsidiary) in connection
with the Subject Disposition.

 

15



--------------------------------------------------------------------------------

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action

  

Minimum Amount

  

Multiples in excess thereof

Borrowing or prepayment of, or Conversion into, Base Rate Loans

   $10,000,000    $1,000,000    $10,000,000    $1,000,000    and, in the case of
Loans denominated in a currency other than Dollars, as applicable:    and, in
the case of Loans denominated in a currency other than Dollars, as applicable:
   C$10,000,000    C$1,000,000    €10,000,000    €1,000,000    £10,000,000   
£1,000,000

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans

   ¥1,000,000,000    ¥100,000,000

Borrowing of Competitive Loans

   $10,000,000    $1,000,000

Letter of Credit Action

   $5,000    None

Reduction in Revolving Commitments

   $25,000,000    $5,000,000    $5,000,000      

and, in the case of Loans denominated in a currency other than Dollars, as
applicable:

      C$5,000,000       €5,000,000       £5,000,000   

Assignments

   ¥500,000,000    None

“Moody’s” means Moody’s Investors Service, Inc., or its successor, or if it is
dissolved or liquidated or no longer performs the functions of a securities
rating agency, such other nationally recognized securities rating agency agreed
upon by Borrower and Administrative Agent and approved by Required Lenders.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

“New Extending Lender” has the meaning set forth in Section 2.01(e).

“New Lender” has the meaning set forth in Section 2.01(c).

“New Lender Supplement” has the meaning set forth in Section 2.01(c).

“Non-Excluded Taxes” has the meaning set forth in Section 3.01(a).

“Notes” means the collective reference to any promissory note evidencing Loans.

“Notice Date” has the meaning set forth in Section 2.01(e).

“NYFRB” means the Federal Reserve Bank of New York.

 

16



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, and payment
obligations of, Borrower arising under any Loan Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Laws by
or against Borrower.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Revolving Obligations” means, as of any date, and giving effect to
making any Extension of Credit requested on such date and all payments,
repayments and prepayments made on such date, (a) when reference is made to all
Lenders, the sum of (i) the aggregate outstanding principal amount of all
Revolving Loans and (ii) all Letter of Credit Usage, and (b) when reference is
made to one Lender, the sum of (i) the aggregate outstanding principal amount of
all Revolving Loans made by such Lender and (ii) such Lender’s ratable
participation in all Letter of Credit Usage.

“Participant Register” has the meaning set forth in Section 10.04(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Borrower or any ERISA
Affiliate or to which Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Reference Statements” means the financial statements described in
Section 4.01(d).

“Refund Repayment Requirement” has the meaning set forth in Section 3.01(e).

“Register” has the meaning set forth in Section 2.07(b).

“Request for Extension of Credit” means, unless otherwise specified herein,
(a) with respect to a Borrowing, Conversion or Continuation of Loans (other than
Competitive Loans), a written request substantially in the form of Exhibit B,
(b) with respect to a Letter of Credit Action, a Letter of Credit Application,
duly completed and signed by a Responsible Officer of Borrower and delivered by
Requisite Notice and (c) with respect to a Borrowing of Competitive Loans, a
Competitive Bid Request, duly completed and signed by a Responsible Officer of
Borrower and delivered by Requisite Notice.

“Required Lenders” means, as of any date of determination, Lenders (excluding
any Lender that is a Defaulting Lender, until all matters that caused such
Lender to be a Defaulting Lender have been remedied) holding more than 50% of:
(a) the combined Revolving Commitments (excluding the Revolving Commitment of
any Lender that is a Defaulting Lender, until all matters that caused such
Lender to be a Defaulting Lender have been remedied) then in effect and (b) if
the Revolving Commitments have then been terminated and there are Outstanding
Revolving Obligations, the Outstanding Revolving Obligations.

 

17



--------------------------------------------------------------------------------

“Requisite Notice” means a notice delivered in accordance with Section 10.02.

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

 

Type of Action

  

Applicable Time

  

Date of Action

Delivery of Request for Extension of Credit for, or notice for, or determination
of any Screen Rate related to:       Borrowing or prepayment of Base Rate Loans
   11:00 a.m.    Same Business Day as such Loans Borrowing or prepayment
Conversion into Base Rate Loans    11:00 a.m.    Same Business Day as such
Conversion Borrowing, prepayment or Continuation of, or Conversion into,
Eurodollar Rate Loans (other than Competitive Loans) denominated in Canadian
Dollars, and CDOR    10:00 a.m.   

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate at 11:30 a.m. 2 Business Days prior to the
requested Borrowing, Continuation or Conversion

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Dollars    11:00 a.m.   

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate at 11:00 a.m. (London Time) 2 Business Days prior
to the requested Borrowing, Continuation or Conversion

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Euros, and EURIBOR    10:00
a.m.   

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate 11:00 a.m. (London Time) 2 Business Days prior to
the requested Borrowing, Continuation or Conversion

 

18



--------------------------------------------------------------------------------

Type of Action

  

Applicable Time

  

Date of Action

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Sterling    10:00 a.m.   

3 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate 11:00 a.m. (London Time) on the first Business
Day of such requested Borrowing, Continuation or Conversion

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans (other than Competitive Loans) denominated in Yen    10:00 a.m.   

4 Business Days prior to such prepayment, Borrowing, Continuation or Conversion

 

Determination of a Screen Rate 11:00 a.m. (London Time) 2 Business Days prior to
the requested Borrowing, Continuation or Conversion

Letter of Credit Action    11:00 a.m.    2 Business Days prior to such action
(or such lesser time as is acceptable to an Issuing Lender) Voluntary reduction
in or termination of Revolving Commitments    11:00 a.m.    3 Business Days
prior to such reduction or termination Payments by Lenders or Borrower to
Administrative Agent (other than Payments by Lenders to Administrative Agent of
Base Rate Loans)    1:00 p.m.    On the date payment is due Payments by Lenders
to Administrative Agent of Base Rate Loans    2.00 p.m.    On the date payment
is due Borrowing of Fixed Rate Loans    11:00 a.m.    1 Business Days prior to
such Borrowing Borrowing of Competitive Loans that are Eurodollar Rate Loans   
11:00 a.m.    4 Business Days prior to such Borrowing

“Responsible Officer” means, as to any Person, the president, any vice
president, the controller, the chief financial officer, the treasurer or any
assistant treasurer of such Person. Any document or certificate hereunder that
is signed by a Responsible Officer of a particular Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Group” means, collectively, Borrower and the Restricted
Subsidiaries.

“Restricted Subsidiary” means each Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 

19



--------------------------------------------------------------------------------

“Revolving Commitment” means, for each Lender, the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Assumption or New Lender Supplement pursuant to which such
Lender became a party to this Agreement, as such amount may be reduced or
adjusted from time to time in accordance with the terms of this Agreement
(collectively, the “combined Revolving Commitments”). As of the Effective Date,
the amount of the Revolving Commitments of all Lenders is $7,000,000,000.

“Revolving Commitment Period” means the period from and including the Effective
Date to the Revolving Termination Date, the Extended Revolving Termination Date
or the Second Extended Revolving Termination Date, as applicable.

“Revolving Facility” means the Revolving Commitments and the Extensions of
Credit made thereunder.

“Revolving Loans” has the meaning set forth in Section 2.01.

“Revolving Percentage” means, as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the combined Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding.

“Revolving Termination Date” means (a) the fifth anniversary of the Effective
Date; provided that with respect to the Revolving Commitments, if any, that are
extended pursuant to Section 2.01(e), the Revolving Termination Date shall mean
the Extended Revolving Termination Date or the Second Extended Revolving
Termination Date, as applicable, or (b) such earlier date upon which the
combined Revolving Commitments may be terminated in accordance with the terms of
this Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global, Inc.,
or its successor, or if it is dissolved or liquidated or no longer performs the
functions of a securities rating agency, such other nationally recognized
securities rating agency agreed upon by Borrower and Administrative Agent and
approved by Required Lenders.

“Sale-Leaseback Transaction” means any arrangement whereby Borrower or any
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European

 

20



--------------------------------------------------------------------------------

Union, or Her Majesty’s Treasury of the United Kingdom (b) any Person located,
organized or resident in a Sanctioned Country (except any U.S. Person with a
location in a Sanctioned Country pursuant to an OFAC license), or (c) any Person
owned fifty percent or more or Controlled by any Person or Persons described in
clause (a) or (b).

“Screen Rate” means:

(a) in relation to CDOR, with respect to any Interest Period, (i) the annual
rate of interest determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed for Canadian
Dollar-denominated bankers’ acceptances with a tenor equal to such Interest
Period displayed and identified as such on the CDOR page of the Reuters screen
(or on any successor or substitute page on such screen or service that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by Administrative Agent from time to
time in its reasonable discretion) as of the applicable Requisite Time for such
Interest Period (as adjusted by Administrative Agent after the Requisite Time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest);

(b) in relation to EURIBOR, the euro interbank offered rate administered by the
Banking Federation of the European Union (or any other Person which takes over
the administration of that rate) for the relevant period displayed on page
EURIBOR01 of the Reuters screen (or any replacement Reuters page which displays
that rate, or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by Administrative Agent in its
reasonable discretion) as of the applicable Requisite Time for such Interest
Period; and

(c) in relation to any Borrowing, Continuation or Conversion of a Loan
denominated in Dollars, Sterling or Yen, the London interbank offered rate as
administered by the ICE Benchmark Administration Limited (or any other person
which takes over the administration of that rate) for the applicable currency as
appearing on the Reuters Screen LIBOR01 Page or Reuters Screen LIBOR02 Page (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by Administrative Agent in its reasonable discretion
for deposits in the applicable currency) (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period as of the
applicable Requisite Time for such Interest Period;

provided, however, that if any Screen Rate shall be less than zero, such Screen
Rate shall be deemed to be zero for purposes of this Agreement

“Second Extended Revolving Termination Date” has the meaning set forth in
Section 2.01(e).

“Significant Subsidiary” means (i) for so long as each shall remain a Guarantor
hereunder, Comcast Cable Communications, LLC and NBCUniversal Media, LLC and
(ii) any other Restricted Subsidiary whose Annualized EBITDA was greater than 5%
of the Annualized EBITDA of Borrower and its Restricted Subsidiaries, on a
consolidated basis, for the period of two fiscal quarters ended on the last day
of the fiscal quarter most recently ended, or whose assets comprised more than
5% of the total assets of Borrower and its Restricted Subsidiaries, on a
consolidated basis, as of the last day of the fiscal quarter most recently
ended.

 

21



--------------------------------------------------------------------------------

“Sterling” and “£” means lawful money of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower.

“Syndication Agent” has the meaning set forth in the introductory paragraph
hereto.

“TARGET” means the Trans-European Automated Real-time Gross settlement Express
Transfer system.

“Threshold Amount” means $500,000,000.

“type” of Loan means (a) as to any Revolving Loan, its nature as a Base Rate
Loan or a Eurodollar Rate Loan and (b) as to any Competitive Loan, its nature as
a Eurodollar Rate Loan or a Fixed Rate Loan.

“Unrestricted Subsidiary” means any Subsidiary of Borrower designated as an
“Unrestricted Subsidiary” from time to time in accordance with Section 6.08.
Until so designated, each Subsidiary of Borrower shall be a Restricted
Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 10.20(a).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” means lawful money of Japan.

1.02 Use of Certain Terms.

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto or
thereto, unless otherwise defined therein.

(b) As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

(c) The words “herein” and “hereunder” and words of similar import when used in
any Loan Document shall refer to the applicable Loan Document as a whole and not
to any particular provision thereof. The term “including” is by way of example
and not limitation. References herein to a Section, subsection or clause shall,
unless the context otherwise requires, refer to the appropriate Section,
subsection or clause in this Agreement.

(d) The term “or” is disjunctive; the term “and” is conjunctive. The term
“shall” is mandatory; the term “may” is permissive.

 

22



--------------------------------------------------------------------------------

1.03 Accounting Terms. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time in the United States; provided that if Borrower notifies Administrative
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision, then (a) regardless of
whether such any such notice is given before or after such change in GAAP or the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (b) Administrative Agent and Borrower shall negotiate
in good faith to determine such adjustments and amendments to the applicable
terms and definitions as to make them consistent with the intent hereof, and
promptly upon Borrower and Administrative Agent reaching such agreement,
Administrative Agent shall notify Lenders of such adjustments and amendments,
which shall be conclusive and effective as amendments hereunder, unless Required
Lenders object to such adjustments within 30 days of receipt of notice.

Each Compliance Certificate shall be prepared in accordance with this
Section 1.03, except for the exclusion of Unrestricted Subsidiaries from the
calculations therein. Notwithstanding anything to the contrary contained herein,
references herein to “Borrower and its Restricted Subsidiaries on a consolidated
basis” shall be deemed to refer to Borrower and its Restricted Subsidiaries
without taking into account the results or financial position of any
Unrestricted Subsidiary and without taking into account any interest of Borrower
or any of its Restricted Subsidiaries in any Unrestricted Subsidiary. Without
limiting the foregoing, for purposes of determining compliance with any
provision of this Agreement and any related definitions, the determination of
whether a lease is to be treated as an operating lease or capital lease shall be
made without giving effect to any change in GAAP that becomes effective on or
after the date hereof that would require operating leases to be treated
similarly to capital leases, including as a result of the implementation of
proposed ASU Topic 840, or any successor or similar proposal. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrower or any Subsidiary at
“fair value”, as defined therein.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.05 Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.06 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall include all amendments, restatements, extensions,
supplements and other modifications thereto (unless prohibited by any Loan
Document), and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

23



--------------------------------------------------------------------------------

1.07 Pro Forma Calculations. For the purposes of calculating Annualized EBITDA
of Borrower and its Restricted Subsidiaries, on a consolidated basis, for any
period (a “Test Period”), (i) if at any time from the period commencing on the
first day of such Test Period and ending on the last day of such Test Period
(or, in the case of any pro forma calculation required to be made pursuant
hereto in respect of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary that is a Material Disposition or the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary that is a Material
Acquisition, ending on the date such Material Disposition or Material
Acquisition is consummated after giving effect thereto), Borrower or any
Restricted Subsidiary shall have made any Material Disposition, the Annualized
EBITDA for such Test Period shall be reduced by an amount equal to the
Annualized EBITDA (if positive) for such Test Period attributable to the assets
which are the subject of such Material Disposition or increased by an amount
equal to the Annualized EBITDA (if negative) for such Test Period attributable
to such assets; (ii) if during such Test Period Borrower or any Restricted
Subsidiary shall have made a Material Acquisition, Annualized EBITDA of Borrower
and its Restricted Subsidiaries, on a consolidated basis, for such Test Period
shall be calculated after giving pro forma effect thereto (including the
incurrence or assumption of any Indebtedness in connection therewith) as if such
Material Acquisition (and the incurrence or assumption of any such Indebtedness)
occurred on the first day of such Test Period; and (iii) if during such Test
Period any Person that subsequently became a Restricted Subsidiary or was merged
with or into Borrower or any Restricted Subsidiary since the beginning of such
Test Period shall have entered into any Material Disposition or Material
Acquisition that would have required an adjustment pursuant to clause (i) or
(ii) above if made by Borrower or a Restricted Subsidiary during such Test
Period, Annualized EBITDA of Borrower and its Restricted Subsidiaries, on a
consolidated basis, for such Test Period shall be calculated after giving pro
forma effect thereto as if such Material Disposition or Material Acquisition
occurred on the first day of such Test Period. For the purposes of this section,
whenever pro forma effect is to be given to a Material Disposition or Material
Acquisition and the amount of income or earnings related thereto, the pro forma
calculations shall be determined in good faith by a Responsible Officer of
Borrower. Comparable adjustments shall be made in connection with any
determination of Annualized EBITDA.

SECTION 2

THE REVOLVING COMMITMENTS AND EXTENSIONS OF CREDIT

2.01 Amount and Terms of Revolving Commitments.

(a) Subject to the terms and conditions set forth in this Agreement, during the
Revolving Commitment Period, each Lender severally agrees to make, Convert and
Continue revolving credit loans (“Revolving Loans”) in Dollars or any
Alternative Currency in such amounts as Borrower may from time to time request;
provided, however, that (i) the Dollar Amount of the Outstanding Revolving
Obligations of each Lender shall not exceed such Lender’s Revolving Commitment
at any time, (ii) the Dollar Amount of the Outstanding Revolving Obligations of
all Lenders plus the aggregate principal amount of all outstanding Competitive
Loans shall not exceed the combined Revolving Commitments at any time. The
Revolving Facility is a revolving credit and, subject to the foregoing and the
other terms and conditions hereof, Borrower may borrow, Convert, Continue,
prepay and reborrow Revolving Loans as set forth herein without premium or
penalty.

(b) At any time after the Effective Date, Borrower and any one or more Lenders
(including any New Lender) may agree that such Lender or Lenders shall make or
increase the amount of their Revolving Commitments by executing and delivering
to Administrative Agent an Increased Revolving Commitment Activation Notice
specifying the amount of such increase or new Revolving Commitment and the
applicable Increased Revolving Commitment Closing Date. Notwithstanding the
foregoing, (i) at no time may the combined Revolving Commitments exceed
$10,000,000,000, (ii)

 

24



--------------------------------------------------------------------------------

Revolving Commitments may not be made or increased after the occurrence of a
Default or Event of Default that is continuing, including after giving effect to
the incremental Revolving Commitments in question, and (iii) any increase
effected pursuant to this Section 2.01(b) shall be in a minimum amount of at
least $25,000,000. No Lender shall have any obligation to participate in any
increase described in this Section 2.01(b) unless it agrees to do so in its sole
discretion.

(c) Any additional bank or financial institution (each, a “New Lender”) that, in
the case of an institution that is not an Affiliate of a then-existing Lender,
with the consent of Administrative Agent and each Issuing Lender (which consent,
in each case, shall not be unreasonably withheld), elects to become a “Lender”
under this Agreement in connection with an increase described in Section 2.01(b)
shall execute a New Lender Supplement (each, a “New Lender Supplement”),
substantially in the form of Exhibit E-1, whereupon such bank or financial
institution shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

(d) On each Increased Revolving Commitment Closing Date on which there are
Revolving Loans outstanding, each Lender (including any New Lender) that has
made or increased its Revolving Commitment shall make a Revolving Loan, the
proceeds of which will be used to prepay the Revolving Loans of other Lenders,
so that, after giving effect thereto, the resulting Revolving Loans outstanding
are allocated among the Lenders on a pro rata basis based on the respective
Revolving Percentages of the Lenders after giving effect to the increase of
Revolving Commitments pursuant to Section 2.01(b) on such Increased Revolving
Commitment Closing Date.

(e) Borrower shall repay (i) all outstanding Revolving Loans made to it and all
amounts funded by the Lenders as cash collateral pursuant to Section 2.03(d) on
the Revolving Termination Date, the Extended Revolving Termination Date or the
Second Extended Revolving Termination Date, as applicable, and (ii) the then
unpaid principal amount of each Competitive Loan made to it on the last day of
the Interest Period applicable to such Loan. Borrower may request that the
Revolving Commitments and Letter of Credit Commitments be extended for
additional one-year periods by providing written notice to Administrative Agent
(“Notice Date”) not more than two times prior to the Revolving Termination Date
or the Extended Revolving Termination Date, as applicable. If a Lender or a New
Lender agrees, in its individual and sole discretion, to extend its Revolving
Commitments and/or Letter of Credit Commitments (such Lender or New Lender, an
“Extending Lender” or “New Extending Lender”, as the case may be), it will
notify Administrative Agent in writing of its decision to do so and the maximum
amount of Revolving Commitments and, if applicable, Letter of Credit Commitments
it agrees to so extend no later than 30 days after the applicable Notice Date,
which notice shall be irrevocable. Administrative Agent will notify Borrower, in
writing, of the Lenders’ decisions no later than 35 days after the applicable
Notice Date (“Extension Effectiveness Date”). As of the Extension Effectiveness
Date, the Extending Lenders’ and the New Extending Lenders’ Revolving
Commitments and Letter of Credit Commitments will be extended for an additional
year from the Revolving Termination Date (the “Extended Revolving Termination
Date”) or the Extended Revolving Termination Date (the “Second Extended
Revolving Termination Date”), as applicable; provided that (i) more than 50% of
the aggregate Revolving Commitments outstanding on the applicable Extension
Effectiveness Date are extended or otherwise committed to by Extending Lenders
and any New Extending Lenders (ii) no Default or Event of Default shall have
occurred and be continuing on the applicable Extension Effectiveness Date after
giving effect to the requested extension and (iii) the remaining tenor of
Revolving Commitments of any Extending Lender and any New Extending Lender shall
not exceed five years from the applicable Extension Effectiveness Date after
giving effect to the requested extension. No Lender shall be required to consent
to any such extension request, and any Lender that declines or does not respond
in writing to Borrower’s request for commitment renewal (a “Declining Lender”)
will have its Revolving Commitments and Letter of Credit Commitment terminated
on the then-existing Revolving Termination

 

25



--------------------------------------------------------------------------------

Date or Extended Revolving Termination Date, as applicable (without regard to
any renewals by other Lenders). Borrower will have the right to remove or
replace any Declining Lenders in accordance with Section 10.21.

2.02 Procedure for Revolving Loan Borrowings.

(a) Borrower may irrevocably request a Borrowing of Revolving Loans on any
Business Day in a Minimum Amount therefor by delivering a Request for Extension
of Credit therefor by Requisite Notice to Administrative Agent not later than
the Requisite Time therefor. All Borrowings denominated in Dollars shall
constitute Base Rate Loans unless properly and timely otherwise designated as
set forth in the prior sentence. All Borrowings denominated in any Alternative
Currency shall constitute Eurodollar Base Rate Loans. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04.

(b) Following receipt of a Request for Extension of Credit, Administrative Agent
shall promptly notify each Lender by Requisite Notice of its Revolving
Percentage thereof. Each Lender (subject to clause (d) below) shall make the
funds for its Revolving Loan available to Administrative Agent in the requested
currency at Administrative Agent’s Office not later than the Requisite Time
therefor on the Business Day specified in such Request for Extension of Credit.
Upon satisfaction of the applicable conditions set forth in Section 4.02, all
funds so received shall be made available to Borrower in like funds received.

(c) The failure of any Lender to make any Revolving Loan on any date shall not
relieve any other Lender of any obligation to make a Revolving Loan on such
date, but the Revolving Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for the failure of any other Lender
to so make its Revolving Loan. Borrower shall have the right to replace any
Lender which fails to make a Revolving Loan when obligated to do so in
accordance with Section 10.21.

(d) Each Lender may, at its option, make any Loan available to Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of Borrower to repay such Loan in accordance with the terms of this Agreement;
provided that, for the avoidance of doubt, Borrower shall not be required to pay
a greater amount under the increased costs provisions (including yield
protection and taxes) of Section 3 hereof than it would have paid in the absence
of the exercise of such option.

2.03 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, during the
period from and including the Effective Date to, but not including the Letter of
Credit Expiration Date, each Issuing Lender shall take such Letter of Credit
Actions denominated in Dollars or any Alternative Currency as Borrower may from
time to time request; provided, however, that (i) the Outstanding Revolving
Obligations of each Lender shall not exceed such Lender’s Revolving Commitment
at any time, (ii) the Outstanding Revolving Obligations of all Lenders plus the
aggregate principal amount of all outstanding Competitive Loans shall not exceed
the combined Revolving Commitments at any time, (iii) the Letter of Credit Usage
shall not exceed the Letter of Credit Sublimit at any time and (iv) the Letter
of Credit Usage in respect of Letters of Credit issued by each Issuing Lender
shall not exceed the Letter of Credit Commitment of such Issuing Lender at any
time. All Existing Letters of Credit shall be deemed to be Letters of Credit
issued hereunder on the Effective Date for the account of Borrower, and the
participations therein created pursuant to the Existing Credit Agreement shall
be superseded by participations created by Section 2.03(b) hereof. Subject to
subsection (f) below and unless consented to by the applicable Issuing Lender
and Administrative Agent, and except for any Existing Letter of Credit

 

26



--------------------------------------------------------------------------------

which expires more than 12 months after the date of its issuance or last
renewal, no Letter of Credit may expire more than 12 months after the date of
its issuance or last renewal; provided, however, that (x) subject to clause (y),
no Letter of Credit shall expire after the Business Day which is at least five
days prior to the Revolving Termination Date (as it may be extended) and (y) a
Letter of Credit may expire up to the date that is one year after the Revolving
Termination Date (as it may be extended) with the consent of the Issuing Lender
in respect thereof (which consent shall not be unreasonably withheld) so long as
Borrower shall, at least 15 days prior to the Revolving Termination Date (as it
may be extended) (or for any Letters of Credit issued after such date, the date
of issuance) deposit cash in the Dollar Amount equal to the Letter of Credit
Usage applicable to it in a Letter of Credit Cash Collateral Account. In the
event that any Lender’s Commitment terminates prior to an extended Revolving
Termination Date as contemplated by Section 2.01(e), the respective
participations of the other Lenders in all outstanding Letters of Credit shall
be redetermined on the basis of their respective Commitments after giving effect
to such termination, and the participation therein of the Lender whose
Commitment is terminated shall terminate; provided that Borrower shall, if and
to the extent necessary to permit such redetermination of participations in
Letters of Credit within the limits of the Commitments which are not terminated,
prepay on such date all or a portion of the outstanding Revolving Loans, and
such redetermination and termination of participations in outstanding Letters of
Credit shall be conditioned upon their having done so. If any Letter of Credit
Usage remains or is expected to remain outstanding on the Revolving Termination
Date (as it may be extended), Borrower shall, at least 15 days prior to the
Revolving Termination Date (as it may be extended), deposit cash in an amount
equal to the Letter of Credit Usage applicable to it in a Letter of Credit Cash
Collateral Account.

(b) Borrower may irrevocably request a Letter of Credit Action in a Minimum
Amount therefor (or, if such Letter of Credit Action is in respect of a Letter
of Credit denominated in an Alternative Currency, a Dollar Amount which is in a
Minimum Amount therefor) by delivering a Letter of Credit Application therefor
to the applicable Issuing Lender, with a copy to Administrative Agent, not later
than the Requisite Time therefor. Each Letter of Credit Action shall be in a
form acceptable to the applicable Issuing Lender in its sole discretion. Each
such request for a Letter of Credit Action shall, if Sections 4.02(b) and
(c) are applicable to such Letter of Credit Action, constitute a representation
and warranty by Borrower that the conditions set forth in Sections 4.02(b) and
(c) are satisfied. Unless Administrative Agent notifies the applicable Issuing
Lender that such Letter of Credit Action is not permitted hereunder, or the
applicable Issuing Lender notifies Administrative Agent that it has determined
that such Letter of Credit Action is contrary to any Laws or policies of such
Issuing Lender, the applicable Issuing Lender shall effect such Letter of Credit
Action. This Agreement shall control in the event of any conflict with any
Letter of Credit Application. Upon the issuance of a Letter of Credit (or, with
respect to the Existing Letters of Credit, on the Effective Date), each
applicable Issuing Lender shall be deemed to have sold and transferred to each
Lender, and each Lender shall be deemed to have purchased from each applicable
Issuing Lender, a participation therein in an amount equal to such Lender’s
Revolving Percentage times the Dollar Amount of such Letter of Credit. Each
applicable Issuing Lender represents and warrants to each Lender that it has all
necessary power and authority to sell and transfer such participation to each
Lender, without breach of any Contractual Obligation to any other Person, and
that such participation is free and clear of any adverse claim. Notwithstanding
anything herein to the contrary, Morgan Stanley Bank, N.A. as an Issuing Lender,
shall only be obligated to issue standby Letters of Credit, and shall only be
obligated to do so upon at least 3 Business Days’ prior written notice (or such
shorter period of time as Morgan Stanley Bank, N.A. shall approve in its sole
discretion).

(c) Borrower shall reimburse each Issuing Lender through Administrative Agent
for any payment that such Issuing Lender makes under a Letter of Credit within
one Business Day following demand by Administrative Agent or such Issuing Lender
in Dollars or in the applicable Alternative Currency in which such payment was
made; provided, however, that if the conditions precedent set forth in
Section 4.02 can be satisfied (except for the giving of a Request for Extension
of Credit), Borrower

 

27



--------------------------------------------------------------------------------

may request a Borrowing of Base Rate Loans in the Dollar Amount necessary to
reimburse such Issuing Lender for such payment pursuant to Section 2.02 (without
regard to the Minimum Amount requirements thereof). If Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Alternative Currency would
subject Administrative Agent, the applicable Issuing Lender or any Lender to any
stamp duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, Borrower shall pay
the amount of any such tax requested by Administrative Agent, the relevant
Issuing Lender or Lender. If Borrower fails to make such payment when due, then
if such payment relates to a Letter of Credit denominated in an Alternative
Currency, automatically and with no further action required, Borrower’s
obligation to reimburse the applicable payment by the applicable Issuing Lender
shall be permanently converted into an obligation to reimburse the Dollar Amount
of such payment.

(d) Upon any drawing under a Letter of Credit, the applicable Issuing Lender
shall notify Administrative Agent and Borrower. If Borrower fails to timely make
the payment required pursuant to subsection (c) above or to provide cash
collateral as required in subsection (a) above, such Issuing Lender shall notify
Administrative Agent of such fact and the Dollar Amount of such unreimbursed
payment or required cash collateral, as applicable. Administrative Agent shall
promptly notify each Lender of its Revolving Percentage of such Dollar Amount by
Requisite Notice. Each Lender shall make funds in an amount equal to its
Revolving Percentage of such Dollar Amount available to Administrative Agent at
Administrative Agent’s Office not later than the Requisite Time therefor on the
Business Day specified by Administrative Agent. Administrative Agent shall remit
the funds so received to such Issuing Lender in the case of reimbursement of a
Letter of Credit drawing or to Administrative Agent for deposit in a Letter of
Credit Cash Collateral Account, as applicable. The obligation of each Lender to
so reimburse such Issuing Lender and fund such Letter of Credit Cash Collateral
Account shall be absolute and unconditional and shall not be affected by the
occurrence of a Default or Event of Default or any other occurrence or event;
provided that such Issuing Lender shall not have a right to be so reimbursed in
respect of a Letter of Credit if such Issuing Lender issued such Letter of
Credit after being notified by Administrative Agent that such issuance was not
permitted hereunder. Any such reimbursement shall not relieve or otherwise
impair the obligation of Borrower to reimburse each Issuing Lender for the
amount of any payment made by such Issuing Lender under any Letter of Credit,
together with interest as provided herein, or to provide cash collateral.

(e) If the conditions precedent set forth in Section 4.02 can be satisfied
(except for the giving of a Request for Extension of Credit) on any date
Borrower is obligated to, but fails to, reimburse an Issuing Lender for a
drawing under a Letter of Credit or to provide cash collateral as required in
subsection (a) above, the funding by Lenders pursuant to subsection (d) above
shall be deemed to be a Borrowing of Base Rate Loans (without regard to the
Minimum Amount therefor). If the conditions precedent set forth in Section 4.02
(except for the giving of a Request for Extension of Credit) cannot be satisfied
on the date Borrower is obligated to, but fails to, reimburse an Issuing Lender
for a drawing under a Letter of Credit or to provide cash collateral in respect
of a Letter of Credit, the funding by Lenders pursuant to the previous
subsection shall be deemed to be a funding by each Lender of its participation
in such Letter of Credit, and each Lender making such funding shall thereupon
acquire a pro rata participation, to the extent of its payment, in the claim of
such Issuing Lender against Borrower in respect of such payment or obligation to
provide cash collateral and shall share, in accordance with that pro rata
participation, in any payment made by Borrower with respect to such claim. Any
amounts made available by a Lender under its participation shall be payable by
Borrower upon demand of Administrative Agent (or, if earlier, on the Revolving
Termination Date, the Extended Revolving Termination Date or the Second Extended
Revolving Termination Date, as applicable), and shall bear interest at a rate
per annum equal to the Default Rate.

 

28



--------------------------------------------------------------------------------

(f) Borrower may request Letters of Credit that have automatic extension or
renewal provisions (“evergreen” Letters of Credit), so long as the applicable
Issuing Lender consents thereto and has the right not to permit any such
extension or renewal at least annually within a notice period to be agreed upon
at the time each such Letter of Credit is issued. Once an evergreen Letter of
Credit (including any Existing Letter of Credit) is issued, unless
Administrative Agent has notified the applicable Issuing Lender that Required
Lenders have elected not to permit such extension or renewal, Borrower,
Administrative Agent and Lenders shall be deemed to have authorized (but may not
require) such Issuing Lender to permit the renewal of such evergreen Letter of
Credit at any time to a date not later than five Business Days prior to the
Revolving Termination Date (as it may be extended) or such later date as may be
permitted pursuant to clause (y) of the second proviso of Section 2.03(a). Such
Issuing Lender may elect not to permit an evergreen Letter of Credit to be
extended or renewed at any time. If such Issuing Lender so elects, it will
promptly give Administrative Agent notice of such election. Administrative Agent
will promptly notify Lenders of the non-extension or non-renewal of any
evergreen Letter of Credit.

(g) The obligation of Borrower to pay to each Issuing Lender the amount of any
payment made by such Issuing Lender under any Letter of Credit shall be
absolute, unconditional, and irrevocable. Without limiting the foregoing,
Borrower’s obligations shall not be affected by any of the following
circumstances:

(i) Any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) Any amendment or waiver of or any consent to departure from such Letter of
Credit, this Agreement or any other agreement or instrument relating hereto or
thereto;

(iii) The existence of any claim, setoff, defense or other rights which Borrower
may have at any time against such Issuing Lender, Administrative Agent or any
Lender, any beneficiary of such Letter of Credit (or any persons or entities for
whom any such beneficiary may be acting) or any other Person, whether in
connection with such Letter of Credit, this Agreement or any other agreement or
instrument relating thereto, or any unrelated transactions;

(iv) Any demand, statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of such Letter of
Credit;

(v) Any payment by such Issuing Lender in good faith under such Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of such Letter of Credit, or any payment made by
such Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidation, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Laws;

(vi) Any error in the transmission of any message relating to such Letter of
Credit not caused by such Issuing Lender, or any delay or interruption in any
such message;

 

29



--------------------------------------------------------------------------------

(vii) Any error, neglect or default of any correspondent of such Issuing Lender
in connection with such Letter of Credit;

(viii) Any consequence arising from acts of God, wars, insurrections, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of such Issuing Lender;

(ix) So long as such Issuing Lender in good faith determines that the document
appears to comply with the terms of such Letter of Credit, the form, accuracy,
genuineness or legal effect of any contract or document referred to in any
document submitted to such Issuing Lender in connection with such Letter of
Credit; and

(x) Any other circumstances whatsoever where such Issuing Lender has acted in
good faith.

In addition, Borrower will promptly examine a copy of each Letter of Credit and
amendments thereto delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable Issuing Lender in writing. Borrower shall be
conclusively deemed to have waived any such claim against such Issuing Lender
and its correspondents unless such notice is given as aforesaid.

(h) Each Lender and Borrower agree that, in paying any drawing under a Letter of
Credit, no Issuing Lender shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. No Issuing Lender, Administrative Agent-Related Person or any of
the respective correspondents, participants or assignees of any Issuing Lender
shall be liable to any Lender for any action taken or omitted in connection
herewith at the request or with the approval of Lenders or Required Lenders, as
applicable, any action taken or omitted in the absence of gross negligence or
willful misconduct or the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee relative to any Issuing Lender, any Lender or any Administrative
Agent-Related Person with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. No Issuing
Lender, Administrative Agent-Related Person or any of the respective
correspondents, participants or assignees of any Issuing Lender shall be liable
or responsible for any of the matters described in subsection (g) above in the
absence of such Person’s gross negligence or willful misconduct. In furtherance
and not in limitation of the foregoing, any Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
Issuing Lender shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(i) Unless otherwise expressly agreed by the applicable Issuing Lender and
Borrower when a Letter of Credit is issued and subject to applicable Laws,
performance under Letters of Credit by each Issuing Lender, its correspondents,
and beneficiaries will be governed by, as applicable, the rules of the
International Standby Practices 1998, or such later revision as may be published
by the Institute of International Banking Law & Practice, or the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 500, as the same may be revised from time to time.

 

30



--------------------------------------------------------------------------------

(j) Borrower shall pay to Administrative Agent on each Applicable Payment Date
in arrears, for the account of each Lender in accordance with its Revolving
Percentage, a Letter of Credit fee in Dollars at a rate equal to the Applicable
Amount times the actual daily maximum Dollar Amount available to be drawn under
each Letter of Credit requested by Borrower since the later of the Effective
Date and the previous Applicable Payment Date. Borrower shall pay directly to
each Issuing Lender of an Existing Letter of Credit any fees and expenses
payable in respect of such Existing Letter of Credit for any period prior to the
Effective Date. If there is any change in the Applicable Amount during any
quarter, the actual daily Dollar Amount shall be computed and multiplied by the
Applicable Amount separately for each period during such quarter that such
Applicable Amount was in effect.

(k) Borrower shall pay directly to each Issuing Lender, for its sole account, a
fronting fee for each Letter of Credit requested by Borrower in such amount and
at such times as may be set forth in a separate letter agreement between
Borrower and such Issuing Lender. In addition, Borrower shall pay directly to
each Issuing Lender, upon demand, for its sole account, its customary
documentary and processing charges in accordance with its standard schedule, as
from time to time in effect, for any Letter of Credit Action or other occurrence
relating to a Letter of Credit requested by Borrower for which such charges are
customarily made. Such fees and charges are nonrefundable.

(l) Each Issuing Lender shall deliver to Administrative Agent, not later than
the 20th day after each calendar quarter ending after the Effective Date, a
written report, in form reasonably satisfactory to Administrative Agent, setting
forth the Letters of Credit issued by such Issuing Lender and outstanding as of
the last day of such calendar quarter, any Letter of Credit Actions effected
during such calendar quarter, and any draws made under such Letters of Credit
during such calendar quarter.

(m) Each Issuing Lender may, at its option, issue any Letter of Credit and make
any funds available in connection with any Letter of Credit by causing any
foreign or domestic branch or Affiliate of such Issuing Lender to take such
action; provided that any exercise of such option shall not affect any
obligation of Borrower; provided that, for the avoidance of doubt, Borrower
shall not be required to pay a greater amount under the increased costs
provisions (including yield protection and taxes) of Section 3 hereof than it
would have paid in the absence of the exercise of such option.

2.04 Competitive Bid Procedure. (a) Subject to the terms and conditions set
forth herein, during the period from and including the Effective Date to, but
not including, the Revolving Termination Date (as it may be extended), Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that Outstanding
Revolving Obligations of all Lenders plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the combined
Revolving Commitments. To request Competitive Bids, Borrower shall notify
Administrative Agent of such request by telephone not later than the Requisite
Time therefor; provided that Borrower may submit up to (but not more than) two
Competitive Bid Requests on the same day, but no Competitive Bid Request or
Requests shall be made within five Business Days after the date of any previous
Competitive Bid Request or Requests, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to
Administrative Agent of a written Competitive Bid Request in a form approved by
Administrative Agent and signed by Borrower. Each such telephonic and written
Competitive Bid Request shall specify the following information:

(i) the aggregate amount of the requested Borrowing (which shall be at least the
Minimum Amount therefor);

(ii) the date of such Borrowing, which shall be a Business Day;

 

31



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be a Borrowing of Eurodollar Rate Loans or of
Fixed Rate Loans (it being understood and agreed that each Borrowing of
Competitive Loans shall be comprised entirely of Eurodollar Rate Loans or Fixed
Rate Loans); and

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, Administrative Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by Administrative Agent
and must be received by Administrative Agent by telecopy, in the case of a
Competitive Borrowing of Eurodollar Rate Loans, not later than 9:30 a.m., New
York City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Borrowing of Fixed Rate Loans, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by Administrative Agent may be rejected by Administrative Agent, and
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $10,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

(c) Administrative Agent shall promptly notify Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, Borrower may accept or
reject any Competitive Bid. Borrower shall notify Administrative Agent by
telephone, confirmed by telecopy in a form approved by Administrative Agent,
whether and to what extent it has decided to accept or reject each Competitive
Bid, in the case of a Competitive Borrowing of Eurodollar Rate Loans, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Borrowing of Fixed Rate
Loans, not later than 10:30 a.m., New York City time, on the proposed date of
the Competitive Borrowing; provided that (i) the failure of Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate with respect to the same Competitive Bid Request, (iii) the
aggregate amount of the Competitive Bids accepted by Borrower shall not exceed
the aggregate amount of the requested Competitive Borrowing specified in the
related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, Borrower may accept Competitive Bids at the same Competitive
Bid Rate in part, which acceptance, in the case of multiple Competitive Bids at
such Competitive Bid Rate, shall be made pro rata in accordance with the amount
of each such Competitive Bid, and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and an integral multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of

 

32



--------------------------------------------------------------------------------

portions of multiple Competitive Bids at a particular Competitive Bid Rate
pursuant to clause (iv) the amounts shall be rounded to integral multiples of
$1,000,000 in a manner determined by Borrower. A notice given by Borrower
pursuant to this paragraph shall be irrevocable.

(e) Administrative Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to Borrower
at least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to Administrative Agent pursuant
to paragraph (b) of this Section.

2.05 Reduction or Termination of Revolving Commitments. Upon Requisite Notice to
Administrative Agent not later than the Requisite Time therefor, Borrower may at
any time and from time to time, without premium or penalty, permanently and
irrevocably reduce the Revolving Commitments, in a Minimum Amount therefor to an
amount not less than the sum of the Outstanding Revolving Obligations at such
time plus the aggregate principal amount of outstanding Competitive Loans at any
time, or terminate the Revolving Commitments. Any such reduction or termination
shall be accompanied by payment of all accrued and unpaid commitment fees with
respect to the portion of the Revolving Commitments being reduced or terminated.
Administrative Agent shall promptly notify Lenders of any such request for
reduction or termination of the Revolving Commitments. Each Lender’s Revolving
Commitment shall be reduced pro rata by the amount of such reduction.

2.06 Prepayments.

(a) Upon Requisite Notice to Administrative Agent not later than the Requisite
Time therefor, Borrower may at any time and from time to time voluntarily prepay
Loans made to it in part in the Minimum Amount therefor or in full without
premium or penalty; provided that Borrower may not prepay any Competitive Loan
without the prior written consent of the Lender thereof. Administrative Agent
will promptly notify each relevant Lender thereof and of such Lender’s
percentage of such prepayment. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with the costs set forth
in Section 3.05.

(b) If for any reason (other than a result of currency fluctuation, which
prepayment requirement shall be governed by Section 2.15) the Dollar Amount of
the Outstanding Revolving Obligations of all Lenders plus the aggregate
principal amount of outstanding Competitive Loans at any time exceeds the
combined Revolving Commitments from time to time in effect, Borrower shall
immediately prepay Revolving Loans and/or deposit cash in a Letter of Credit
Cash Collateral Account in an aggregate amount equal to such excess.

2.07 Documentation of Loans.

(a) Upon the request of any Lender made through Administrative Agent, a Lender’s
Loans may be evidenced by one or more Notes of Borrower, instead of or in
addition to its loan accounts or records. Each such Lender may attach schedules
to its Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto. Any failure so to record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower to pay
any amount owing with respect to the Obligations.

 

33



--------------------------------------------------------------------------------

(b) Administrative Agent shall maintain, at Administrative Agent’s Office, a
register for the recordation of the names and addresses of Lenders and the
Revolving Commitments and Extensions of Credit of each Lender from time to time
(the “Register”). The Register shall be available for inspection by Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall maintain the Register, acting, solely for
this administrative purpose only, as a non-fiduciary agent for Borrower (it
being acknowledged and agreed that Administrative Agent and each Administrative
Agent-Related Person, in such capacity, shall constitute Indemnitees under
Section 10.13).

(c) Administrative Agent shall record in the Register the Revolving Commitment
and Extensions of Credit from time to time of each Lender, and each repayment or
prepayment in respect thereof. Any recordation shall be conclusive and binding
on Borrower and each Lender, absent manifest error; provided, however, that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitment or Outstanding Revolving
Obligations or outstanding Competitive Loans.

(d) Each Lender shall record on its internal loan accounts or records (and may
record on the Note(s) held by such Lender) the amount of each Extension of
Credit made by it and each payment in respect thereof; provided that the failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitment or Outstanding Revolving Obligations or
outstanding Competitive Loans; and provided, further, that in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern, absent manifest error.

(e) Borrower, Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders of the corresponding Revolving
Commitments and Extensions of Credit listed therein for all purposes hereof, and
no assignment or transfer of any such Revolving Commitment or Extensions of
Credit shall be effective, in each case, unless and until an Assignment and
Assumption effecting the assignment or transfer thereof shall have been accepted
by Administrative Agent and recorded in the Register. Prior to such recordation,
all amounts owed with respect to the applicable Revolving Commitment or
Outstanding Revolving Obligations or outstanding Competitive Loans shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Revolving Commitments or Outstanding Revolving Obligations or
outstanding Competitive Loans.

2.08 Continuation and Conversion Option.

(a) Subject to Section 2.08(d), Borrower may irrevocably request a Conversion or
Continuation of Loans on any Business Day in a Minimum Amount therefor by
delivering a Request for Extension of Credit therefor by Requisite Notice to
Administrative Agent not later than the Requisite Time therefor. All Conversions
and Continuations of Loans denominated in Dollars shall constitute Base Rate
Loans unless properly and timely otherwise designated as set forth in the prior
sentence.

(b) Unless Borrower pays all amounts due under Section 3.05, if any, a
Eurodollar Rate Loan may be Continued or Converted only on the last day of the
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default, Administrative Agent may (and upon the request of the Required
Lenders shall) prohibit Loans from being requested as, Converted into, or
Continued as Eurodollar Rate Loans, and Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be Converted immediately into
Base Rate Loans.

 

34



--------------------------------------------------------------------------------

(c) Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Eurodollar Rate Loan upon determination of the
same. Administrative Agent shall from time to time notify Borrower and Lenders
of any change in JPMorgan Chase’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(d) Notwithstanding anything to the contrary contained herein, Competitive Loans
may not be Converted or Continued.

2.09 Interest.

(a) Subject to subsection (b) below, and unless otherwise specified herein,
Borrower hereby promises to pay interest on the unpaid principal amount of each
Loan made to it (before and after default, before and after maturity, before and
after judgment and before and after the commencement of any proceeding under any
Debtor Relief Laws) from the date borrowed until paid in full (whether by
acceleration or otherwise) on each Applicable Payment Date at a rate per annum
equal to:

(i) in the case of Base Rate Loans, the Base Rate plus the Applicable Amount for
such type of Loan;

(ii) in the case of Eurodollar Rate Loans (other than Competitive Loans), the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Amount for such type of Loan;

(iii) in the case of Competitive Loans that are Eurodollar Rate Loans, the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus (or
minus, as the case may be) Margin applicable to such Loan; and

(iv) in the case of Fixed Rate Loans, at the Fixed Rate applicable to such Loan.

(b) If any amount payable by Borrower under any Loan Document is not paid when
due (without regard to any applicable grace periods), Borrower hereby promises
to pay interest (after as well as before entry of judgment thereon to the extent
permitted by law) on such amount at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law. Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be payable upon demand.

(c) On any Business Day, Borrower may call Administrative Agent and request
information as to the then current Eurodollar Base Rate or Base Rate, and
Administrative Agent shall provide such information.

2.10 Fees.

(a) Commitment Fee. Borrower shall pay to Administrative Agent, for the account
of each Lender pro rata according to its Revolving Percentage, a commitment fee
equal to the Applicable Amount times the average daily amount of the excess, if
any, of its Revolving Commitment over its Outstanding Revolving Obligations (it
being understood, for avoidance of doubt, that for purposes of the calculation
of the commitment fee, Competitive Loans shall not be deemed to be a utilization
of the Revolving Facility). The commitment fee shall accrue at all times from
the Effective Date until the Revolving Termination Date (as it may be extended)
and shall be payable quarterly in arrears on each Applicable Payment Date. If
there is any change in the Applicable Amount during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Amount
separately for each period during such quarter that such Applicable Amount was
in effect. The commitment fee shall accrue at all applicable times, including at
any time during which one or more conditions in Section 4 are not met.

 

35



--------------------------------------------------------------------------------

(b) Other Fees. Borrower agrees to pay to Administrative Agent and the other
parties hereto (and their respective Affiliates) the fees in the amounts and on
the dates previously agreed to in writing by Borrower and such parties (or their
respective Affiliates).

2.11 Computation of Interest and Fees. Computation of interest on Base Rate
Loans when the Base Rate is determined by JPMorgan Chase’s “prime rate” shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days or, in the
case of any amount denominated in Sterling or Canadian Dollars, 365 days and the
actual number of days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.

2.12 Making Payments.

(a) Except as otherwise provided herein, all payments by Borrower or any Lender
hereunder shall be made to Administrative Agent at Administrative Agent’s Office
not later than the Requisite Time for such type of payment. All payments
received after such Requisite Time shall be deemed received on the next
succeeding Business Day for purposes of the calculation of interest and fees,
but not for purposes of determining whether a Default has occurred. All payments
of principal and interest shall be made in immediately available funds in
Dollars. All payments by Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.

(b) Upon satisfaction of any applicable terms and conditions set forth herein,
Administrative Agent shall promptly make any amounts received in accordance with
Section 2.12(a) available in like funds received as follows: (i) if payable to
Borrower, by crediting a deposit account designated from time to time by
Borrower to Administrative Agent by Requisite Notice, and (ii) if payable to any
Lender, by wire transfer to such Lender at its Lending Office. If such
conditions are not so satisfied, Administrative Agent shall return any funds it
is holding to the Lenders making such funds available, without interest.

(c) Subject to the definition of “Interest Period,” if any payment to be made by
Borrower shall come due on a day other than a Business Day, payment shall
instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

(d) Unless Borrower or any Lender has notified Administrative Agent, prior to
the Requisite Time any payment to be made by it is due, that it does not intend
to remit such payment, Administrative Agent may, in its sole and absolute
discretion, assume that Borrower or such Lender, as the case may be, has timely
remitted such payment and may, in its sole and absolute discretion and in
reliance thereon, make such payment available to the Person entitled thereto. If
such payment was not in fact remitted to Administrative Agent in immediately
available funds, then:

(i) If Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by Administrative
Agent to such Lender to the date such amount is repaid to Administrative Agent
at the Federal Funds Rate; and

 

36



--------------------------------------------------------------------------------

(ii) If any Lender failed to make such payment, Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount upon Administrative Agent’s
demand therefor, Administrative Agent promptly shall notify Borrower, and
Borrower shall pay such corresponding amount to Administrative Agent.
Administrative Agent also shall be entitled to recover interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by Administrative Agent to Borrower to the date such
corresponding amount is recovered by Administrative Agent, (A) from such Lender
at a rate per annum equal to the Federal Funds Rate, and (B) from Borrower, at a
rate per annum equal to the interest rate applicable to such Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Commitment or to prejudice any rights which Administrative Agent or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(e) If Administrative Agent or any Lender is required at any time to return to
Borrower, or to a trustee, receiver, liquidator, custodian or any official under
any proceeding under Debtor Relief Laws, any portion of a payment made by
Borrower, each Lender shall, on demand of Administrative Agent, return its share
of the amount to be returned, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate.

2.13 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.14 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees set forth in Section 2.10(a) shall cease to accrue on the unfunded
portion of the Commitments of such Defaulting Lender;

(b) To the extent permitted by applicable Law, any voluntary prepayment of
Revolving Loans shall, if Borrower so directs at the time of making such
voluntary prepayment, be applied to the Revolving Loans of other Lenders as if
such Defaulting Lender had no Revolving Loans outstanding and the Aggregate
Exposure of such Defaulting Lender in respect of its Revolving Commitment were
zero;

(c) The Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders or Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or modification
pursuant to Section 10.01), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender and in any event, no such amendment,
modification, or waiver shall increase the Revolving Commitments or the
principal amount of any Loans of such Defaulting Lender, extend the maturity
date applicable thereto or decrease the rate of interest (including any
commitment fees) payable in respect thereof without the consent of such
Defaulting Lender;

 

37



--------------------------------------------------------------------------------

(d) If any Letter of Credit Usage exists at the time a Lender becomes a
Defaulting Lender then:

(i) all or any part of such Letter of Credit Usage shall be reallocated among
the Lenders that are not Defaulting Lenders in accordance with their respective
Revolving Percentages but, in any case, only to the extent the sum of the
Outstanding Revolving Obligations of all Lenders that are not Defaulting Lenders
plus such Defaulting Lender’s ratable participation in all Letter of Credit
Usage does not exceed the total of the Revolving Commitments of all Lenders that
are not Defaulting Lenders;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent, either (x) cash collateralize such Defaulting Lender’s
participation in all Letter of Credit Usage (after giving effect to any partial
reallocation pursuant to clause (i) above) in a Letter of Credit Cash Collateral
Account for so long as such Letter of Credit is outstanding or (y) backstop such
Letter of Credit Usage with a letter of credit reasonably satisfactory to the
Issuing Lender;

(iii) if Borrower cash collateralizes or backstops any portion of such
Defaulting Lender’s Letter of Credit Usage pursuant to this subsection (d),
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.03(j) with respect to such Defaulting Lender’s Letter of
Credit Usage during the period such Defaulting Lender’s Letter of Credit Usage
is cash collateralized or backstopped;

(iv) if the Letter of Credit Usage attributable to the Defaulting Lenders is
reallocated pursuant to this subsection (d), then the fees payable to the
non-Defaulting Lenders pursuant to Section 2.03(j) and Section 2.10(a) shall be
adjusted in accordance with the non-Defaulting Lenders’ respective Revolving
Percentages to account for such reallocation; and

(v) if any Defaulting Lender’s participation in all Letter of Credit Usage is
neither cash collateralized, backstopped nor reallocated pursuant to this
subsection (d), then, without prejudice to any rights or remedies of Issuing
Lenders or any Lender hereunder, all Letter of Credit fees payable under
Section 2.03(j) with respect to such Defaulting Lender’s remaining participation
in all Letter of Credit Usage shall be payable to the applicable Issuing Lenders
until such participation in all Letter of Credit Usage is backstopped, cash
collateralized and/or reallocated

(e) So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral or backstop
letters of credit will be provided by Borrower in accordance with subsection
(d) of this Section, and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders that
are Lenders in a manner consistent with subsection (d)(i) of this Section (and
Defaulting Lenders shall not participate therein).

(f) In the event that each of Administrative Agent, Borrower and Issuing Lenders
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Letter of Credit Usage of the
Lenders shall be readjusted to reflect the inclusion of such formerly Defaulting
Lender’s Revolving Commitment and on such date such formerly Defaulting Lender
shall purchase at par such of the Revolving Loans of the other Lenders as
Administrative Agent shall determine may be necessary in order for such formerly
Defaulting Lender to hold such Revolving Loans in accordance with its Revolving
Percentage.

 

38



--------------------------------------------------------------------------------

2.15 Currency Equivalents.

(a) Administrative Agent shall determine the Dollar Amount of (i) the Letter of
Credit Usage in respect of Letters of Credit denominated in an Alternative
Currency based on the Exchange Rate (A) on or about the date of the related
notice requesting the issuance of such Letter of Credit and (B) at such other
times as Administrative Agent may elect in its discretion (but in no case more
frequently than monthly), (ii) the Loans denominated in an Alternative Currency
based on the Exchange Rate (A) on or about the date of the related notice
requesting any Borrowing, Continuation or Conversion and (B) at such other times
as Administrative Agent may elect in its discretion (but in no case more
frequently than monthly) and (iii) any other amount to be converted into Dollars
in accordance with the provisions hereof at the time of such conversion.

(b) If after giving effect to any such determination of a Dollar Amount, the
Letter of Credit Usage exceeds 105% of the Letter of Credit Sublimit, Borrower
shall, within five Business Days of receipt of notice thereof from
Administrative Agent setting forth such calculation in reasonable detail,
deposit cash collateral in a Letter of Credit Cash Collateral Account in an
amount equal to such excess. If after giving effect to any such determination of
a Dollar Amount, the Dollar Amount of the Outstanding Revolving Obligations of
all Lenders plus the aggregate principal amount of outstanding Competitive Loans
at any time exceeds the combined Revolving Commitments from time to time in
effect by more than 105%, Borrower shall, immediately upon receipt of notice
thereof from Administrative Agent setting forth such calculation in reasonable
detail, prepay Revolving Loans and/or deposit cash in a Letter of Credit Cash
Collateral Account in an aggregate amount equal to such excess in accordance
with Section 2.06(b).

SECTION 3

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) To the extent permitted by Law, any and all payments by or on account of
Borrower to or for the account of any Lender Party under any Loan Document shall
be made free and clear of and without deduction or withholding for or on account
of any and all present or future income, stamp or other taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, now or
hereafter imposed, levied, collected, withheld or assessed and all interest,
additions to tax, or penalties with respect thereto, excluding, (w) in the case
of a Lender Party, taxes imposed on or measured by its net income, and franchise
taxes (imposed in lieu of net income taxes) imposed on it, (I) by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender Party is organized or maintains a Lending Office, or (II) by reason of
any present or former connection between such Lender Party and the jurisdiction
imposing such taxes, other than solely as a result of this Agreement or any Note
or any transaction contemplated thereby, (x) with respect to each Lender Party,
taxes imposed by reason of any present or former connection between such Lender
Party and the jurisdiction imposing such taxes, other than solely as a result of
this Agreement or any Note or any transaction contemplated hereby, (y) in the
case of a Lender Party organized under the Laws of a jurisdiction outside the
United States (other than an assignee pursuant to a request by Borrower under
Section 3.06(b)), any withholding tax that is imposed on amounts payable to such
Lender Party at the time such Lender Party becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender Party’s
failure to comply with Section 10.20, except to the extent that such Lender
Party (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to this Section and
(z) withholding taxes imposed pursuant to FATCA (all non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or

 

39



--------------------------------------------------------------------------------

similar charges, and liabilities imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document
being hereinafter referred to as “Non-Excluded Taxes”). If Borrower or
Administrative Agent shall be required by any Laws to deduct any Non-Excluded
Taxes from or in respect of any sum payable under any Loan Document to any
Lender Party, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), such Lender Party receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
or Administrative Agent shall make such deductions or withholdings,
(iii) Borrower or Administrative Agent shall pay the full amount deducted or
withheld to the relevant taxation authority or other authority in accordance
with applicable Laws and (iv) with respect to all withholding taxes, within 30
days after the date of such payment by Borrower, Borrower shall furnish to
Administrative Agent (who shall forward the same to such Lender Party) the
original or a certified copy of a receipt evidencing payment thereof.

(b) In addition, Borrower agrees to pay, or at the option of Administrative
Agent timely reimburse it for the payment of, any and all present or future
stamp, court, documentary, intangible, recording, filing or other similar taxes,
charges or levies which arise from any payment made by it under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document except any such
taxes that are imposed with respect to an assignment by the Lender (hereinafter
referred to as “Other Taxes”).

(c) Borrower agrees to indemnify each Lender Party for the full amount of
Non-Excluded Taxes and Other Taxes (including any Non-Excluded Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by such Lender Party with respect to any Loan or Loan Document and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto; provided, however, that the Borrower shall not be
obligated to indemnify such Recipient pursuant to this Section 3.01 in respect
of interest, penalties and other liabilities attributable to any Non-Excluded
Taxes or Other Taxes, if such interest, penalties other liabilities are
attributable to the gross negligence or willful misconduct of such Lender Party.
After a Lender Party learns of the imposition of Non-Excluded Taxes or Other
Taxes, such Lender will act in good faith to promptly notify the Borrower of its
obligations hereunder. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Notwithstanding anything to the contrary contained in this Section 3.01, all
obligations of Borrower to any Lender under such Section 3.01 shall be subject
to, and conditioned upon such Lender’s compliance with its obligations, if any,
under Section 10.20.

(e) If any Lender Party determines, in its sole discretion exercised in good
faith, that it has received a refund from a relevant taxing or governmental
authority in respect of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay over such refund
to Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section 3.01 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that in the event such Lender Party is required to repay any
or all of such refund to such Governmental Authority (a “Refund Repayment
Requirement”), Borrower, upon the request of such Lender Party, agrees to repay
to such Lender Party the full amount of such Refund Repayment Requirement (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority). This subsection shall not be construed to require any Lender Party
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to Borrower or any other Person.

 

40



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Laws have made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore interbank
market, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to Borrower through Administrative Agent,
the obligation of such Lender to make Eurodollar Rate Loans shall be suspended
until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), prepay or Convert all Eurodollar Rate Loans of such
Lender, either on the last day of the Interest Period thereof, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

3.03 Inability to Determine Eurodollar Rates. If, in connection with any Request
for Extension of Credit involving any Eurodollar Rate Loan, (a) Administrative
Agent determines that (i) deposits in Dollars are not being offered to banks in
the applicable offshore dollar market for the applicable amount and Interest
Period of the requested Eurodollar Rate Loan or (ii) adequate and reasonable
means do not exist for determining the underlying interest rate for such
Eurodollar Rate Loan, or (b) Required Lenders (or, in the case of a Competitive
Loan that is a Eurodollar Rate Loan, the Lender that is required to make such
Loan) determine that such underlying interest rate does not adequately and
fairly reflect the cost to Lenders (or Lender) of funding such Eurodollar Rate
Loan, Administrative Agent will promptly notify Borrower and all Lenders.
Thereafter, the obligation of Lenders (or Lender) to make or maintain such
Eurodollar Rate Loan shall be suspended until Administrative Agent revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of Eurodollar Rate Loans or, failing that, be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender Party determines that the adoption of any Law or any change in
any Law or in the interpretation thereof effective after the date hereof:

(i) Subjects such Lender Party to any tax (excluding taxes described in clauses
(w), (y) and (z) of Section 3.01(a), Non-Excluded Taxes and Other Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto with
respect to any Eurodollar Rate Loans or Fixed Rate Loans or its obligation to
make Eurodollar Rate Loans or Fixed Rate Loans;

(ii) Imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge, or similar requirement (other than the reserve requirement
utilized in the determination of the Eurodollar Rate) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender Party (including its Revolving Commitment); or

 

41



--------------------------------------------------------------------------------

(iii) Imposes on such Lender Party or on the offshore interbank market any other
condition, cost or expense (other than taxes) affecting this Agreement or any of
such extensions of credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
Party of making, Converting into, Continuing, or maintaining any Eurodollar Rate
Loans or Fixed Rate Loans or issuing or participating in Letters of Credit or to
reduce any sum received or receivable by such Lender Party under this Agreement
with respect to any Eurodollar Rate Loans or Fixed Rate Loans or Letter of
Credit, then from time to time upon demand of such Lender Party (with a copy of
such demand to Administrative Agent), Borrower shall pay to such Lender Party
such additional amounts as will compensate such Lender Party for such increased
cost or reduction.

(b) If any Lender Party determines that the adoption of any Law or any change in
any Law or in the interpretation thereof effective after the date hereof,
including in regard to capital adequacy and liquidity, has the effect of
reducing the rate of return on the capital of such Lender Party or compliance by
such Lender Party (or its Lending Office) or any corporation controlling such
Lender Party as a consequence of such Lender Party’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
liquidity and such Lender Party’s desired return on capital and desired
liquidity levels), then from time to time upon demand of such Lender Party (with
a copy to Administrative Agent), Borrower shall pay to such Lender Party such
additional amounts as will compensate such Lender Party for such reduction.

(c) Notwithstanding the foregoing provisions of this Section, a Lender Party
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the adoption of or change in Law or in the interpretation
thereof that would otherwise entitle it to such compensation shall have been
publicly announced prior to submission of the Competitive Bid pursuant to which
such Loan was made.

(d) Notwithstanding anything herein to the contrary (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted, issued or implemented.

3.05 Breakfunding Costs. Subject to Section 3.06(a), upon demand of any Lender
(with a copy to Administrative Agent) from time to time, Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss,
cost or expense incurred by it as a result of:

(a) Any Continuation, Conversion, payment or prepayment by Borrower of any
Eurodollar Rate Loan or Fixed Rate Loan on a day other than the last day of the
Interest Period for such Eurodollar Rate Loan or Fixed Rate Loan (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise);

(b) Any failure by Borrower (for a reason other than the failure of such Lender
to make a Eurodollar Rate Loan or Fixed Rate Loan) to prepay, borrow, Continue
or Convert any Eurodollar Rate Loan or Fixed Rate Loan on the date or in the
amount notified by Borrower; or

 

42



--------------------------------------------------------------------------------

(c) Any failure by Borrower to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan;

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of Administrative Agent or any Lender claiming compensation
under this Section 3 and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of clearly demonstrable
error; provided that such certificate (i) sets forth with reasonable specificity
the calculation of the amount to be paid, (ii) states that Administrative Agent
or such Lender, as applicable, is treating substantially all similarly situated
borrowers in a manner that is consistent with the treatment afforded Borrower
hereunder, (iii) is delivered within 90 days of the later of the date of the
event giving rise to such compensation and the date Administrative Agent or such
Lender knew or, with the exercise of reasonable care, should have known of the
requirements for such compensation, and (iv) confirms (in the case of a claim
for compensation under Section 3.01 or Section 3.04) that either a change in
Administrative Agent’s Office or Lending Office, as the case may be, of
Administrative Agent or such Lender, as the case may be, would not have
eliminated the request for compensation or that such change would have been
otherwise disadvantageous to Administrative Agent or such Lender, as the case
may be. In determining the amount of such compensation, Administrative Agent or
any Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender becoming prohibited from making, maintaining or funding
Eurodollar Rate Loans pursuant to Section 3.02, or upon any Lender making a
claim for compensation under Section 3.01 or Section 3.04, Borrower may remove
or replace such Lender in accordance with Section 10.21.

3.07 Survival. All of Borrower’s obligations under this Section 3 shall survive
termination of the Revolving Commitments and payment in full of all Obligations.

SECTION 4

CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

4.01 Conditions Precedent to Effective Date. The agreement of each Lender to
make the initial Extension of Credit requested to be made by it is subject to
the satisfaction, on or before June 30, 2016, of the conditions precedent set
forth in this Section 4.01:

(a) Receipt by Administrative Agent of each of the following, each of which
shall be originals, facsimiles or pdf copies unless otherwise specified, each
properly executed by a Responsible Officer of the applicable Loan Party, each
dated on, or in the case of third party certificates, recently before, the
Effective Date and each in form and substance reasonably satisfactory to
Administrative Agent:

(i) Executed counterparts of (a) this Agreement, executed and delivered by
Borrower, Administrative Agent and each Person listed on Schedule 2.01 and
(b) the Guarantee Agreement, executed and delivered by each Guarantor (provided
that the requirements of this clause (i) may be satisfied by customary written
evidence reasonably satisfactory to Administrative Agent (which may include
electronic transmission of a

 

43



--------------------------------------------------------------------------------

signed signature page) that such party has signed a counterpart to this
Agreement or the Guarantee Agreement (as applicable));

(ii) Administrative Agent shall have received a certificate of each Loan Party,
dated the Effective Date and executed by a secretary, assistant secretary or
Responsible Officer thereof, which shall (A) certify that attached thereto are
(x) a true and complete copy of the certificate or articles of incorporation,
formation or organization of such Loan Party certified by the relevant authority
of its jurisdiction of organization, which certificate or articles of
incorporation, formation or organization of such Loan Party attached thereto
have not been amended (except as attached thereto) since the date reflected
thereon, (y) a true and correct copy of the by-laws or operating, management,
partnership or similar agreement of such Loan Party, together with all
amendments thereto as of the Effective Date and such by-laws or operating,
management, partnership or similar agreement are in full force and effect and
(z) a true and complete copy of the resolutions or written consent, as
applicable, of its board of directors, board of managers, sole member or other
applicable governing body authorizing the execution, delivery and performance of
the Loan Documents, and, in the case of Borrower, the borrowings and other
obligations thereunder, which resolutions or consent have not been modified,
rescinded or amended (other than as attached thereto) and are in full force and
effect, and (B) identify by name and title and bear the signatures of the
officers, managers, directors or authorized signatories of such Loan Party
authorized to sign the Loan Documents to which such Loan Party is a party on the
Effective Date;

(iii) A certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.01(e) and (f) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Reference Statements which has a Material Adverse Effect;

(iv) An opinion of counsel to Borrower in form and substance reasonably
satisfactory to Administrative Agent; and

(v) All information requested by any Lender in writing at least five Business
Days prior to the Effective Date, to the extent necessary to enable such Lender
to identify Borrower and Guarantors to the extent required for compliance with
the PATRIOT Act or other “know your customer” rules and regulations (which
requested information shall have been received at least two Business Days prior
to the Effective Date).

(b) Any fees required to be paid on or before the Effective Date shall have been
paid.

(c) Administrative Agent shall have received notice that substantially
simultaneously with the Effective Date, the Existing Credit Agreement shall have
been terminated in accordance with the terms of the Existing Credit Agreement,
and all principal, interest and fees owing thereunder shall have been paid.

(d) Lenders shall have received (i) audited consolidated financial statements of
Borrower and its Subsidiaries for the most recent fiscal year ended prior to the
Effective Date as to which such financial statements are available and
(ii) unaudited interim consolidated financial statements of Borrower and its
Subsidiaries for each quarterly period, if any, ended subsequent to the date of
the financial statements delivered pursuant to clause (i) of this paragraph as
to which such financial statements are available. The documents referred to in
the preceding sentence shall be deemed delivered hereunder by the filing by
Borrower of its quarterly report on Form 10-Q or annual report on Form 10-K (as
applicable) on the date on which such documents are posted on Borrower’s behalf
on an Internet website to which each Lender and Administrative Agent has access.

 

44



--------------------------------------------------------------------------------

(e) The representations and warranties made by Borrower herein, or which are
contained in any certificate, document or financial or other statement furnished
at any time under or in connection herewith or therewith, shall be correct in
all material respects on and as of the Effective Date.

(f) No Default or Event of Default shall have occurred and be continuing.

(g) Unless waived by Administrative Agent, Borrower shall have paid all Attorney
Costs of Administrative Agent to the extent invoiced prior to or on the
Effective Date.

4.02 Conditions to all Extensions of Credit. The obligation of each Lender to
honor any Request for Extension of Credit (including the initial Extension of
Credit, but other than a Conversion or Continuation) is subject to the following
conditions precedent:

(a) The representations and warranties of Borrower contained in Section 5 (other
than Sections 5.04(b) and 5.05) of this Agreement shall be correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date, except to the extent any such representation and
warranty specifically relates to any earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date.

(b) No Default or Event of Default exists, or would result from such Extension
of Credit or the use thereof.

Each Request for Extension of Credit by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of such Extension of Credit.

4.03 Determinations Under Section 4.01. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the Effective Date specifying its
objection thereto. Administrative Agent (or its counsel) shall promptly notify
the Lenders and Borrower in writing of the occurrence of the Effective Date,
which writing shall be conclusive.

SECTION 5

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and Lenders that:

5.01 Existence and Qualification; Power; Compliance with Laws. Each of Borrower
and its Restricted Subsidiaries (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the state of its organization, except, with respect
to any Restricted Subsidiary that is not a Loan Party, to the extent that the
failure to be so organized, formed, validly existing or in good standing does
not have a Material Adverse Effect, and (b) is in compliance with all Laws,
except to the extent that noncompliance does not have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

5.02 Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority and the legal right to execute, deliver and perform each
Loan Document to which it is a party, and has taken all necessary organizational
action to authorize the execution, delivery and performance of each Loan
Document to which it is a party. Except for such consents, authorizations,
filings or other acts which have been duly made or obtained and are in full
force and effect, no consent or authorization of, filing with, or other act by
or in respect of any Governmental Authority is required for the due execution,
delivery or performance of this Agreement or any of the other Loan Documents,
except as would not reasonably be expected to have a material adverse effect on
the validity or enforceability of this Agreement or the Guarantee Agreement.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto, and constitutes a legal, valid and binding obligation of
each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.03 No Legal Bar. The execution, delivery, and performance by each Loan Party
of the Loan Documents to which it is a party do not and will not (a) violate or
conflict with, or result in a breach of, or require any consent under (i) such
Loan Party’s organizational documents, (ii) any applicable Laws which has a
Material Adverse Effect, or (iii) any Contractual Obligation, license or
franchise of any Loan Party or by which any Loan Party or its property is bound
or subject, in each case with respect to this clause (iii), which has a Material
Adverse Effect or (b) constitute a default under any such Contractual
Obligation, license or franchise which has a Material Adverse Effect.

5.04 Financial Statements; No Material Adverse Effect.

(a) The Reference Statements fairly present, in all material respects, the
financial condition of Borrower and its consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) From December 31, 2015 to the Effective Date, there has been no event or
circumstance which has a Material Adverse Effect.

5.05 Litigation. Except as disclosed in Borrower’s public filings prior to the
Effective Date, no litigation, investigation or proceeding of or before an
arbitrator or Governmental Authority is pending or, to the knowledge of
Borrower, threatened by or against Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that has a Material
Adverse Effect.

5.06 Use of Proceeds. Borrower will use the proceeds of the Extensions of Credit
for general corporate purposes. No part of the proceeds of any Extensions of
Credit hereunder will be used for “purchasing” or “carrying” “margin stock” as
so defined in a manner which violates, or which would be inconsistent with, the
provisions of Regulations T, U, or X of the Board of Governors of the Federal
Reserve System.

5.07 Anti-Corruption Laws and Sanctions. Borrower has implemented and maintains
in effect policies and procedures reasonably designed to promote compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Borrower, its
Subsidiaries and to the knowledge of Borrower its officers, directors, employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) Borrower, any Subsidiary or, to the
knowledge of Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of Borrower, any agent of
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

 

46



--------------------------------------------------------------------------------

SECTION 6

AFFIRMATIVE COVENANTS

So long as any Obligation remains unpaid, or any portion of the Revolving
Commitments remains outstanding, Borrower shall, and shall (except in the case
of Borrower’s reporting covenants), cause each Restricted Subsidiary to:

6.01 Financial Statements. Deliver to Administrative Agent and Lenders, in form
and detail satisfactory to Administrative Agent:

(a) As soon as available but in any event within 105 days after the end of each
fiscal year of Borrower, consolidated balance sheets as at the end of such
fiscal year and related consolidated statements of income and cash flows for
such fiscal year of Borrower and its consolidated Subsidiaries and certified by
a Responsible Officer of Borrower, setting forth in comparative form the figures
for the previous fiscal year, all in reasonable detail, audited and accompanied
by a report and opinion of independent certified public accountants of
nationally recognized standing reasonably acceptable to Administrative Agent,
which report and opinion shall not be subject to any “going concern”
qualification or qualifications as to the scope of the audit.

(b) As soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower ending after
the Effective Date, consolidated balance sheets as at the end of such fiscal
quarter, and related consolidated statements of income and cash flows for such
fiscal quarter and for the portion of Borrower’s fiscal year then ended, of
Borrower and its consolidated Subsidiaries, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of Borrower and its consolidated Subsidiaries in
accordance with GAAP, subject only to pro forma adjustments and normal year-end
audit adjustments.

(c) Financial statements and other documents required to be delivered pursuant
to this Section 6.01 or Section 6.02(b) may be delivered electronically and if
so delivered, shall be deemed to have been delivered (i) to the extent such
documents are included in materials otherwise filed with the U.S. Securities and
Exchange Commission, when such filing is available to the Lenders on EDGAR or
(ii) in any case, on the date on which such documents are posted on Borrower’s
behalf on an Internet website to which each Lender and Administrative Agent has
access.

6.02 Certificates, Notices and Other Information. Deliver to Administrative
Agent in form and detail satisfactory to Administrative Agent:

(a) No later than the date required for the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
(which shall include reconciliation of certain financial information with
respect to the Restricted Group) signed by a Responsible Officer of Borrower,
which Compliance Certificate shall set forth the necessary adjustments to
exclude the Indebtedness and EBITDA attributed to Unrestricted Subsidiaries from
the calculations set forth therein and shall give pro forma effect to Material
Acquisitions and Material Dispositions in accordance with Section 1.07;

 

47



--------------------------------------------------------------------------------

(b) Promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Borrower may file
or be required to file with the Securities and Exchange Commission under
Sections 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to Administrative Agent pursuant hereto;

(c) Promptly after a Responsible Officer of Borrower obtaining knowledge of the
occurrence thereof, notice of any Default or Event of Default specifying the
nature thereof and what action Borrower has taken, is taking or proposes to take
with respect thereto;

(d) Promptly after a Responsible Officer of Borrower obtaining knowledge of the
occurrence thereof, notice of any ERISA Event that has a Material Adverse
Effect; and

(e) Promptly after such request, such other data and information as from time to
time may be reasonably requested by Administrative Agent or any Lender through
Administrative Agent (it being understood that Borrower and its Subsidiaries
shall not be required to provide any information or documents that are subject
to confidentiality provisions, the nature of which prohibit such disclosure, or
would violate any attorney-client privilege).

6.03 Payment of Taxes. Pay and discharge when due all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or any
of its property, except for any such tax, assessment, charge or levy which is
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on its books in accordance with
GAAP, and except for such payments which, if not paid, do not in the aggregate,
have a Material Adverse Effect.

6.04 Preservation of Existence. Preserve and maintain its existence, licenses,
permits, rights, franchises and privileges necessary or desirable in the normal
conduct of its business, except where failure to do so does not have a Material
Adverse Effect, and except that nothing in this Section 6.04 shall prohibit any
transaction permitted by Section 7.03.

6.05 Compliance With Laws. Comply with the requirements of all applicable Laws
and orders of any Governmental Authority, noncompliance with which has a
Material Adverse Effect.

6.06 Inspection Rights. At any time during regular business hours, upon
reasonable notice, and as often as reasonably requested, but subject to
Section 10.17, permit Administrative Agent or any Lender, or any employee, agent
or representative thereof, to examine (and during the existence of an Event of
Default, make copies and abstracts from) the records and books of account of
Borrower and its Restricted Subsidiaries and to visit and inspect their
properties and to discuss their affairs, finances and accounts with any of their
officers and key employees; provided that, other than during the continuance of
an Event of Default, no more than one such examination, visit or inspection
shall occur during any calendar year. Notwithstanding the foregoing, it is
understood and agreed that Borrower and its Subsidiaries shall not be required
to provide or otherwise allow access to any information or documents that are
subject to confidentiality provisions, the nature of which prohibit such
disclosure, or would violate any attorney-client privilege.

6.07 Keeping of Records and Books of Account. Keep, in all material respects,
proper books of record and account, in which entries shall be made sufficient to
permit the preparation of consolidated financial statements in accordance with
GAAP.

6.08 Designation of Unrestricted Subsidiaries. So long as no Default or Event of
Default exists or arises as a result thereof and subject to the next succeeding
sentence, Borrower may

 

48



--------------------------------------------------------------------------------

from time to time designate a Restricted Subsidiary as an Unrestricted
Subsidiary or designate an Unrestricted Subsidiary as a Restricted Subsidiary;
provided that Borrower shall (a) provide Administrative Agent written
notification of such designation prior to or concurrently therewith (which
written notification Administrative Agent will promptly forward to Lenders),
(b) if such designation is a Material Acquisition (in the case of the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary) or a
Material Disposition (in the case of the designation of a Restricted Subsidiary
as an Unrestricted Subsidiary), within 10 Business Days after such notification,
deliver to Administrative Agent a certificate, in form reasonably acceptable to
Administrative Agent, demonstrating pro-forma compliance (in accordance with
Section 1.07) with Section 7.06 immediately prior to and after giving effect to
such designation and (c) not designate as an Unrestricted Subsidiary any
Guarantor that is a Significant Subsidiary and that guarantees Material Debt
unless such Guarantor is simultaneously released from its guarantee of such
Material Debt. Notwithstanding anything to the contrary contained herein,
(x) each Guarantor shall at all times be a Restricted Subsidiary for all
purposes hereunder unless such Guarantor is simultaneously released as a
Guarantor upon such designation as contemplated pursuant to Section 6.10,
(y) unless designated as an Unrestricted Subsidiary in compliance with clause
(z) below, each Cable Subsidiary shall at all times be a Restricted Subsidiary
for all purposes hereunder, and (z) Borrower may designate a Cable Subsidiary as
an Unrestricted Subsidiary at any time when the Leverage Ratio (calculated after
giving pro forma effect to such designation) is less than or equal to 4.50 to
1.00. Borrower hereby designates the Subsidiaries listed on Schedule 6.08 as
Unrestricted Subsidiaries.

6.09 Anti-Corruption Laws and Sanctions. Borrower will maintain in effect and
enforce policies and procedures reasonably designed to promote compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

6.10 Guarantors. Any time after the Effective Date, Borrower may cause any of
its Subsidiaries to guarantee the Obligations of Borrower hereunder by
delivering to Administrative Agent an Assumption Agreement to the Guarantee
Agreement, in form set forth on Annex 1 to the Guarantee Agreement and executed
by such proposed Guarantor. If, at any time following the Effective Date, a
Guarantor ceases to be a Restricted Subsidiary (including as a result of a
redesignation of such Restricted Subsidiary as an Unrestricted Subsidiary or
ceases to be a Subsidiary, in each case as a result of a transaction not
otherwise prohibited hereunder, then such Guarantor’s guarantee of the
Obligations shall be automatically released and such Guarantor shall be
automatically released from its obligations under the Guarantee Agreement. In
addition, if Borrower elects by notice in writing to Administrative Agent to
cause such Guarantor to be released from its guarantee of the Obligations, and a
Responsible Officer of Borrower certifies in writing that immediately after
giving effect to such release, no Default or Event of Default shall have
occurred and be continuing, then immediately upon the delivery of such notice
and certification to Administrative Agent such Guarantor’s guarantee of the
Obligations shall be automatically released and such Guarantor shall be
automatically released from its obligations under the Guarantee
Agreement. Notwithstanding the foregoing, no Guarantor that is a Significant
Subsidiary and that guarantees any Material Debt may be released from the
Guarantee Agreement and its Guarantee Obligation thereunder, including as a
result of being designated as an Unrestricted Subsidiary, unless such Guarantor
is simultaneously released from its guarantee of such Material Debt.
Administrative Agent shall execute such documents as Borrower shall reasonably
request to evidence the release contemplated by this Section 6.10.

 

49



--------------------------------------------------------------------------------

SECTION 7

NEGATIVE COVENANTS

So long as any Obligations remain unpaid, or any portion of the Revolving
Commitments remains outstanding:

7.01 Liens. Borrower shall not, nor shall it permit any Restricted Subsidiary
to, directly or indirectly, incur, assume or suffer to exist, any Lien securing
Indebtedness for borrowed money (including without duplication Guaranty
Obligations in respect thereof) upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof securing Indebtedness for borrowed money
(including without duplication Guaranty Obligations in respect thereof) that
does not exceed $750,000,000 in the aggregate, and any renewals or extensions
thereof, provided that such Liens are not extended to cover any other property,
assets or revenues;

(c) Liens in favor of Borrower or any Restricted Subsidiary;

(d) Liens on “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System);

(e) Liens on property acquired (by purchase, merger or otherwise) after the date
hereof, existing at the time of acquisition thereof (but not created in
anticipation thereof), or placed thereon (at the time of such acquisition or
within 180 days of such acquisition to secure a portion of the purchase price
thereof), and any renewals or extensions thereof, so long as the Indebtedness
secured thereby is permitted hereby; provided that such Liens do not and are not
extended to cover any other property;

(f) To the extent constituting Liens securing Indebtedness for borrowed money
(including without duplication Guaranty Obligations in respect thereof), Liens
under Sale-Leaseback Transactions, and any renewals or extensions thereof, so
long as the Indebtedness secured thereby does not exceed $1,000,000,000 in the
aggregate;

(g) Liens arising in connection with asset securitization transactions, so long
as the aggregate outstanding principal amount of the obligations secured thereby
does not exceed $2,000,000,000 at any one time;

(h) Liens not otherwise permitted hereby which secure Indebtedness incurred
pursuant to Asset Monetization Transactions; and

(i) other Liens, so long as the aggregate outstanding principal amount of the
Indebtedness for borrowed money (including without duplication Guaranty
Obligations in respect thereof) secured thereby does not exceed at any time an
amount equal to (x) 15% of Consolidated Net Tangible Assets minus (y) the
amount, if any, of any unsecured Indebtedness incurred by any Restricted
Subsidiary that is not a Guarantor pursuant to Section 7.02.

7.02 Non-Guarantor Subsidiary Indebtedness. Borrower shall not permit any of its
Restricted Subsidiaries that are not Guarantors to create, incur, assume or
permit to exist any Indebtedness, except

(a) Indebtedness existing on the date hereof, in an aggregate amount not in
excess of (i) the aggregate amount of the Asset Monetization Transactions set
forth on Schedule A plus (ii) $2,000,000,000, and all extensions, renewals and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof;

 

50



--------------------------------------------------------------------------------

(b) Indebtedness of any Restricted Subsidiary to Borrower or any other
Restricted Subsidiary; and

(c) Indebtedness in an aggregate principal amount for all such Restricted
Subsidiaries that are not Guarantors not exceeding at any time (x) 15% of
Consolidated Net Tangible Assets minus (y) the amount, if any, of Indebtedness
for borrowed money (including without duplication Guaranty Obligations in
respect thereof) of any Loan Party secured pursuant to Section 7.01(i).

7.03 Fundamental Changes. (a) Borrower shall not (A) merge or consolidate with
or into any Person or (B) liquidate, wind-up or dissolve itself or (C) sell,
transfer or dispose of all or substantially all of its assets, provided that
nothing in this Section 7.03 shall be construed to prohibit Borrower from
reincorporating in another jurisdiction permitted by clause (iii) below,
changing its form of organization or merging into, or transferring all or
substantially all of its assets to, another Person so long as:

(i) either (x) Borrower shall be the surviving entity with substantially the
same assets immediately following the reincorporation or reorganization or
(y) the surviving entity or transferee (the “Successor Corporation”) shall,
immediately following the merger or transfer, as the case may be, (A) have
substantially all of the assets of Borrower immediately preceding the merger or
transfer, as the case may be, (B) have duly assumed all of Borrower’s
obligations hereunder and under the other Loan Documents in form and substance
satisfactory to Administrative Agent (and, if requested by Administrative Agent,
the Successor Corporation shall have delivered an opinion of counsel as to the
assumption of such obligations) and (C) either (I) have then-effective ratings
(or implied ratings) published by Moody’s or S&P applicable to such Successor
Corporation’s senior, unsecured, non-credit-enhanced, long term indebtedness for
borrowed money, which ratings shall be either Baa3 or higher (if assigned by
Moody’s) or BBB- or higher (if assigned by S&P) or (II) be acceptable to
Required Lenders;

(ii) immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing; and

(iii) the Borrower or a Successor Corporation’s jurisdiction of organization
shall be a state within in the United States of America or the District of
Columbia.

(b) Borrower and its Restricted Subsidiaries, taken as a whole, shall continue
to operate cable, media and other communications businesses as its primary lines
of business.

7.04 ERISA. Borrower shall not, nor shall it permit any Restricted Subsidiary
to, directly or indirectly, at any time permit (a) any Plan to (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code) or
(ii) fail to comply with ERISA or any other Laws applicable to a Plan or (b) the
occurrence of any ERISA Event; which, with respect to each event described in
clauses (a) or (b) above, has a Material Adverse Effect.

7.05 Anti-Corruption Laws and Sanctions. Borrower will not request any Borrowing
or Letter of Credit, and Borrower shall not use, and shall not make available to
its Subsidiaries and its or their respective directors, officers, employees and
agents, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving

 

51



--------------------------------------------------------------------------------

of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent such activities, business or
transaction are not prohibited by any Sanctions applicable to Borrower or any of
its Subsidiaries, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

7.06 Financial Covenant. Borrower shall not permit the Leverage Ratio as of the
end of any fiscal quarter of Borrower to be greater than 5.75 to 1.00.

SECTION 8

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any one or more of the following events shall constitute
an Event of Default:

(a) Borrower fails to pay any principal on any of its Outstanding Revolving
Obligations or Competitive Loans (other than fees) on the date when due; or

(b) Borrower fails to pay any interest on any of its Outstanding Revolving
Obligations or Competitive Loans, or any commitment fees, within five days after
the date when due; or fails to pay any other fees or amount payable to
Administrative Agent or any Lender under any Loan Document within five days
after the date when due or, if applicable, after demand is made for the payment
thereof; or

(c) Any default occurs in the observance or performance of any agreement
contained in Section 6.02(c), 7.03 or 7.06; or

(d) Any Loan Party fails to perform or observe any other covenant or agreement
(not specified in subsections (a), (b) or (c) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after notice thereof to Borrower from Administrative Agent or any
Lender; or

(e) Any representation or warranty by any Loan Party in this Agreement or any
other Loan Document or any Compliance Certificate proves to have been incorrect
in any material respect when made or deemed made; or

(f) (i) Borrower or any Restricted Subsidiary (x) defaults in any payment when
due (giving effect to any stated grace periods) of principal of or interest on
any Indebtedness (other than the Obligations) having an aggregate principal
amount in excess of the Threshold Amount or (y) defaults in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Obligations) or contained in any instrument or agreement
evidencing, securing or relating thereto, and as a consequence, Indebtedness
having an aggregate principal amount in excess of the Threshold Amount shall
have become due (automatically or otherwise) or shall have been required to be
redeemed prior to its stated maturity (provided that to the extent that any
acceleration referred to in the preceding provisions of this Section 8.01(f) is
duly rescinded by the required holders of the applicable Indebtedness, such
acceleration shall cease to be an Event of Default hereunder, unless and except
to the extent that Administrative Agent has theretofore exercised remedies
hereunder pursuant to Section 8.02), or (ii) Borrower or any Guarantor shall
generally not pay its debts as they become due or shall admit in writing its
inability to pay its debts as they mature; or

(g) The Guarantee Agreement, at any time after its execution and delivery and
for any reason other than the agreement of Required Lenders or all Lenders, as
may be required hereunder, or

 

52



--------------------------------------------------------------------------------

satisfaction in full of all the Obligations, ceases to be in full force and
effect or is declared by a court of competent jurisdiction to be null and void,
invalid or unenforceable in any material respect; or Borrower denies in writing
that it has any or further liability or obligation under the Guarantee
Agreement, or purports to revoke, terminate or rescind the Guarantee Agreement
in writing; or

(h) A final non-appealable judgment against Borrower or any of its Significant
Subsidiaries is entered for the payment of money (which is not covered by
insurance) in excess of the Threshold Amount if such judgment remains
unsatisfied without procurement of a stay of execution for 60 calendar days
after the date of entry of such judgment; or

(i) Borrower or any of its Significant Subsidiaries institutes or consents to
the institution of any proceeding under Debtor Relief Laws, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under Debtor Relief Laws relating to any such
Person or to all or any part of its property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(j) There occurs any Change of Control.

8.02 Remedies Upon Event of Default. Without limiting any other rights or
remedies of Administrative Agent or Lenders provided for elsewhere in this
Agreement, or the other Loan Documents, or by applicable Law, or in equity, or
otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 8.01(i):

(i) Administrative Agent may, with the consent of the Required Lenders, and
(subject to the terms of Section 9) shall, upon the request of Required Lenders,
terminate the Revolving Commitments and/or declare all or any part of the unpaid
principal of all Loans, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be immediately due and payable,
whereupon the same shall become and be immediately due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Borrower; and

(ii) Administrative Agent may, with the consent of the Required Lenders, and
(subject to the terms of Section 9) shall, upon the request of Required Lenders,
demand immediate payment by Borrower of an amount equal to the aggregate amount
of all outstanding Letter of Credit Usage to be held in a Letter of Credit Cash
Collateral Account.

(b) Upon the occurrence of any Event of Default described in Section 8.01(i):

(i) The Revolving Commitments and all other obligations of Administrative Agent
or Lenders shall automatically terminate without notice to or demand upon
Borrower, which is expressly waived by Borrower;

(ii) The unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be immediately due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower; and

 

53



--------------------------------------------------------------------------------

(iii) An amount equal to the aggregate amount of all outstanding Letter of
Credit Usage shall be immediately due and payable to Administrative Agent
without notice to or demand upon Borrower, which is expressly waived by
Borrower, to be held in a Letter of Credit Cash Collateral Account.

(c) Upon the occurrence of any Event of Default, Administrative Agent may, with
the consent of the Required Lenders, and (subject to the terms of Section 9)
shall, upon the request of Required Lenders, protect, exercise and enforce
against Borrower the rights and remedies of Administrative Agent and Lenders
under the Loan Documents and such other rights and remedies as are provided by
Law or equity.

(d) The order and manner in which Administrative Agent’s and Lenders’ rights and
remedies are to be exercised shall be determined by Administrative Agent or
Required Lenders in their sole and absolute discretion. Regardless of how a
Lender may treat payments for the purpose of its own accounting, for the purpose
of computing the Obligations hereunder, payments received during the existence
of an Event of Default shall be applied first, to costs and expenses (including
Attorney Costs) incurred by Administrative Agent and each Lender (to the extent
that each Lender has a right to reimbursement thereof pursuant to the Loan
Documents), second, to the payment of accrued and unpaid interest on the
Obligations to and including the date of such application, third, to the payment
of, or as cash collateral for, the unpaid principal of the Obligations, and
fourth, to the payment of all other amounts (including fees) then owing to
Administrative Agent and Lenders under the Loan Documents, in each case paid pro
rata to each Lender in the same proportions that the aggregate Obligations owed
to each Lender under the Loan Documents bear to the aggregate Obligations owed
under the Loan Documents to all Lenders, without priority or preference among
Lenders, subject to the last parenthetical of Section 2.1(a) of the Guarantee
Agreement.

SECTION 9

THE AGENTS

9.01 Appointment. Each Lender hereby irrevocably designates and appoints
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent.

9.02 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

54



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.04 Reliance by Administrative Agent. (a) Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all Lenders and all future holders of the Loans.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, absent Requisite Notice by such Lender to Administrative Agent to
the contrary, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
Administrative Agent to each Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

9.05 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Administrative Agent has received notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that Administrative Agent
receives such a notice, Administrative Agent shall give notice thereof to
Lenders. Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

 

55



--------------------------------------------------------------------------------

9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to Lenders by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

9.07 Indemnification. Lenders agree to indemnify each Agent and Issuing Lender
in its capacity as such (to the extent not reimbursed by the Loan Parties and
without limiting the obligation of any Loan Party to do so), ratably according
to their respective Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

9.08 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party and its affiliates as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

9.09 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to Lenders and Borrower. If
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required

 

56



--------------------------------------------------------------------------------

Lenders shall appoint from among Lenders a successor agent for Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(a),
Section 8.01(b) or Section 8.01(i) with respect to Borrower shall have occurred
and be continuing) be subject to approval by Borrower (which approval shall not
be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and Lenders shall assume and perform all of the duties of
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

9.10 Co-Documentation Agents and Syndication Agent. None of Co-Documentation
Agents nor Syndication Agent nor any Person identified on the cover page of this
Agreement as a Joint Lead Arranger and Joint Bookrunner shall have any right,
power, obligation, liability, responsibility or duty hereunder in its capacity
as such. Without limiting the foregoing, none of Co-Documentation Agents or
Syndication Agent in its capacity as such shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of Co-Documentation Agents or Syndication
Agent in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 10

MISCELLANEOUS

10.01 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
any Loan Party therefrom shall be effective unless in writing signed by each
Loan Party party thereto and Required Lenders and acknowledged by Administrative
Agent (or signed by Administrative Agent with the prior written consent of
Required Lenders), and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing sentence, without the approval in writing of
Borrower, Administrative Agent and each Lender directly and adversely affected
thereby, no amendment, modification, supplement, termination, waiver, approval,
or consent may be effective to:

(a) Reduce the amount of principal of any Outstanding Revolving Obligations or
Competitive Loans owed to such Lender;

(b) Reduce the rate of interest payable on any Outstanding Revolving Obligations
or Competitive Loans owed to such Lender or the amount or rate of any fee or
other amount payable to such Lender under the Loan Documents, except that
Required Lenders may waive or defer the imposition of the Default Rate;

(c) Waive an Event of Default consisting of the failure of Borrower to pay when
due principal, interest, any commitment fee, or any other amount payable to such
Lender under the Loan Documents;

 

57



--------------------------------------------------------------------------------

(d) Postpone any date scheduled for the payment of principal of, or interest on,
any Loan or any Letter of Credit reimbursement obligation or for the payment of
any commitment fee or for the payment of any other amount, in each case payable
to such Lender under the Loan Documents, or extend the term of, or increase the
amount of, such Lender’s Revolving Commitment (it being understood that a waiver
of any Event of Default not referred to in subsection (c) above shall require
only the consent of Required Lenders) or modify such Lender’s share of the
Revolving Commitments (except as contemplated hereby);

(e) Amend or waive the definition of “Required Lenders” or the provisions of
this Section 10.01 or Section 10.06; or

(f) Amend or waive any provision of this Agreement that expressly requires the
consent or approval of such Lender;

provided, however, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the affected Issuing Lender in addition to Required
Lenders or each affected Lender, as the case may be, affect the rights or duties
of such Issuing Lender, (ii) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Required Lenders or
each affected Lender, as the case may be, affect the rights or duties of
Administrative Agent, (iii) any fee letters may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto,
(iv) any amendment, waiver, or consent to a Letter of Credit Application which
is not inconsistent with Section 2.03 shall require only the written approval of
Borrower, Administrative Agent and the applicable Issuing Lender, (v) except as
otherwise contemplated hereunder, without the written consent of all Lenders, no
amendment, waiver or consent shall release all or substantially all of
Guarantors from their obligations under the Guarantee Agreement and (vi) without
the written consent of all Lenders, no amendment, waiver or consent shall add an
Alternative Currency or change the currency of any Loan or other amount
outstanding hereunder.

In the event that any Lender does not consent to any proposed amendment,
supplement, modification (including the addition of an Alternative Currency),
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders directly
and adversely affected thereby, so long as the consent of Required Lenders has
been obtained, Borrower shall be permitted to remove or replace such Lender in
accordance with Section 10.21.

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all Lenders
and Administrative Agent.

For the avoidance of doubt, the Letter of Credit Commitment of any Issuing
Lender may be amended with the consent of Borrower and such Issuing Lender
without the need to obtain the consent of the other Lenders.

10.02 Requisite Notice; Electronic Communications.

(a) Requisite Notice. Notices given in connection with any Loan Document shall
be delivered to the intended recipient at the number and/or address (including
email address) set forth in the case of Borrower, Administrative Agent and
Issuing Lenders on Schedule 10.02, and in the case of Lenders, on the
Administrative Questionnaire (or as otherwise specified from time to time by
such recipient in writing to Administrative Agent) and shall be given by
(i) irrevocable written notice or

 

58



--------------------------------------------------------------------------------

(ii) except as otherwise provided, irrevocable telephonic (not voicemail)
notice. Such notices may be delivered and shall be effective as follows:

 

Mode of Delivery

     Mail    Effective on earlier of actual receipt and fourth Business Day
after deposit in U.S. Mail, first class postage pre-paid Courier or hand
delivery    When received Telephone (not voicemail)    When conversation
completed (must be confirmed in writing) Facsimile    When sent (except that, if
not given during normal business hours for the recipient, shall be deemed to be
giving at opening of business on next Business Day for recipient) Electronic
Mail    When delivered (usage subject to subsection (b) below)

(b) Usage of Electronic Communications. Notices and other communications to
Administrative Agent, the Lenders and the Issuing Lender hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Section 2 if such Lender has notified Administrative Agent
and Borrower that it is incapable of receiving notices under such Section by
Electronic Communications. Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
Electronic Communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent-Related Persons and Lenders from any loss, cost, expense or
liability as a result of relying on any notices purportedly given by or on
behalf of Borrower absent the gross negligence or willful misconduct of the
Person seeking indemnification.

 

59



--------------------------------------------------------------------------------

(e) Electronic Systems.

(i) Each Loan Party agrees that Administrative Agent may, but shall not be
obligated to, make Communications available to the Issuing Lenders and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall Administrative Agent or any of its
Affiliates and its and their respective directors, officers, employees, agents
and advisors (collectively, the “Agent Parties”) have any liability to Borrower
or the other Loan Parties, any Lender, the Issuing Lender or any other Person or
entity for damages of any kind arising out of Borrower’s, any Loan Party’s or
Administrative Agent’s transmission of Communications through an Electronic
System, except to the extent such damages arise from bad faith, gross negligence
or willful misconduct on the part of any Agent Party as determined by a final
non-appealable judgment of a court of competent jurisdiction, provided that in
no event shall any Agent Party be liable for any indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise).

10.03 Attorney Costs and Expenses. Borrower agrees (a) to pay or reimburse
Administrative Agent, each Issuing Lender and Syndication Agent for all
reasonable and documented costs and expenses incurred in connection with the
development, preparation, negotiation and execution of the Loan Documents, and
to pay or reimburse Administrative Agent for all reasonable and documented costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of any amendment, waiver, consent, supplement or
modification to, any Loan Documents, and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
one counsel to Administrative Agent, each Issuing Lender and Syndication Agent
and (b) to pay or reimburse Administrative Agent, each Issuing Lender and each
Lender for all reasonable and documented costs and expenses incurred in
connection with any restructuring, reorganization (including a bankruptcy
reorganization) or enforcement or attempted enforcement of, or preservation of
any rights under, any Loan Documents, and any other documents prepared in
connection herewith or therewith, or in connection with any refinancing or
restructuring of any such documents in the nature of a “workout” or of any
insolvency or bankruptcy proceeding, including Attorney Costs of one counsel to
Administrative Agent, each Issuing Lender and each Lender (and, if
representation of Administrative Agent, each Issuing Lender and each Lender in
such matter by a single counsel would be inappropriate based on the advice of
legal counsel due to the existence of an actual or potential conflict of
interest, of another firm of counsel for such affected Person(s) (taken as a
whole) and, if necessary, one firm of local counsel in any relevant local
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for such affected Person(s)). The agreements in this Section
shall survive repayment of all Obligations.

 

60



--------------------------------------------------------------------------------

10.04 Binding Effect; Assignment.

(a) This Agreement and the other Loan Documents to which Borrower is a party
will be binding upon and inure to the benefit of Borrower, Administrative Agent,
Lenders and their respective successors and assigns, except that, Borrower may
not, except as permitted by Section 7.03, assign its rights hereunder or
thereunder or any interest herein or therein without the prior written consent
of all Lenders and any such attempted assignment shall be void. Any Lender may
at any time pledge a Note or any other instrument evidencing its rights as a
Lender under this Agreement (including to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender or, if such Lender is a fund,
to any trustee or to any other representative of holders of obligations owed or
securities issued by such fund as security for such obligations or securities)
but no such pledge shall release such Lender from its obligations hereunder or
grant to any such pledgee the rights of a Lender hereunder absent foreclosure of
such pledge, and any transfer to any Person upon the enforcement of such pledge
shall be subject to this Section 10.04.

(b) From time to time following the date of this Agreement, each Lender may
assign all or any portion of its rights and obligations under this Agreement and
the other Loan Documents to one or more Eligible Assignees, other than
(i) Borrower and its Subsidiaries and (ii) natural persons; provided that such
assignment shall be subject to Borrower’s consent (which shall not be
unreasonably withheld) at all times other than during the existence of an Event
of Default arising under Section 8.1(a), Section 8.1(b) or Section 8.1(i) and
the consent of Administrative Agent and Issuing Lenders (which consents shall
not be unreasonably withheld); provided that the consent of Borrower shall not
be required with respect to an assignment to another Lender unless such
assignment, would result in the Revolving Commitment of such assignee and its
Affiliates exceeding 15% of the aggregate Revolving Commitments, as applicable,
then outstanding. No such assignment shall become effective unless and until a
copy of a duly signed and completed Assignment and Assumption shall be delivered
to Administrative Agent. Except in the case of an assignment (A) to another
Lender or (B) of the entire remaining Revolving Commitment of the assigning
Lender, such assignment shall be in an aggregate principal amount not less than
the Minimum Amount therefor without the consent of Borrower and Administrative
Agent. The effective date of any assignment shall be as specified in the
Assignment and Assumption, but not earlier than the date which is five Business
Days after the date Administrative Agent has received the Assignment and
Assumption. Upon obtaining any consent required as set forth this paragraph, any
forms required by Section 10.20 and payment of the requisite fee described
below, the assignee named therein shall be a Lender for all purposes of this
Agreement to the extent of the Assigned Interest (as defined in such Assignment
and Assumption), and, except for rights and obligations which by their terms
survive termination of any Revolving Commitments, the assigning Lender shall be
released from any further obligations under this Agreement to the extent of such
Assigned Interest. Upon request, Borrower shall execute and deliver new or
replacement Notes to the assigning Lender and the assignee Lender to evidence
Loans made by them. Administrative Agent’s consent to any assignment shall not
be deemed to constitute any representation or warranty by any Administrative
Agent-Related Person as to any matter. Administrative Agent shall record the
information contained in the Assignment and Assumption in the Register.

(c) After receipt of a completed Assignment and Assumption, and receipt of an
assignment fee of $3,500 from such assignee and/or such assigning Lender
(including in the case of assignments to Affiliates of assigning Lenders),
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register on the effective date
determined pursuant thereto.

(d) Each Lender may from time to time, without the consent of any other Person,
grant participations to one or more other Persons that are Eligible Assignees
(including another Lender but excluding (x) Borrower and its Subsidiaries and
(y) natural persons) in all or any portion of its Loans, Revolving Commitments,
Extensions of Credit or any other interest of such Lender hereunder and under

 

61



--------------------------------------------------------------------------------

the other Loan Documents; provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the participating bank or other financial institution shall
not be a Lender hereunder for any purpose except, if the participation agreement
so provides, for the purposes of the increased cost provisions (including yield
protection and taxes) of Section 3 (but only to the extent that the cost of such
benefits to Borrower does not exceed the cost which Borrower would have incurred
in respect of such Lender absent the participation) and for purposes of
Section 10.06, (iv) Borrower, Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (v) the consent of the
holder of such participation interest shall not be required for amendments or
waivers of provisions of the Loan Documents; provided, however, that the
assigning Lender may, in any agreement with a participant, give such participant
the right to consent (as between the assigning Lender and such participant) to
any matter which (A) extends the Revolving Termination Date as to such
participant or any other date upon which any payment of money is due to such
participant, (B) reduces the rate of interest owing to such participant or any
fee or any other monetary amount owing to such participant, or (C) reduces the
amount of any scheduled payment of principal owing to such participant. Any
Lender that sells a participation to any Person that is a “foreign corporation,
partnership or trust” within the meaning of the Code shall include in its
participation agreement with such Person a covenant by such Person that such
Person will comply with the provisions of Section 10.20 as if such Person were a
Lender and provide that Administrative Agent and Borrower shall be third party
beneficiaries of such covenant. Each Lender that sells or grants a participation
shall (a) withhold or deduct from each payment to the holder of such
participation the amount of any tax required under applicable law to be withheld
or deducted from such payment and not withheld or deducted therefrom by Borrower
or Administrative Agent, (b) pay the tax so withheld or deducted by it to the
appropriate taxing authority in accordance with applicable law and (c) indemnify
Borrower and Administrative Agent for any losses, cost and expenses that they
may incur as a result of any failure to so withhold or deduct and pay such tax.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Revolving Commitments, Extensions of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Revolving Commitments,
Extensions of Credit or other obligation is in registered form under
Section 5f.103-1 (c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

10.05 Set-off. In addition to any rights and remedies of Administrative Agent
and Lenders or any assignee of any Lender or any Affiliate thereof (each, a
“Proceeding Party”) provided by law, upon the occurrence and during the
continuance of any Event of Default, each Proceeding Party is authorized at any
time and from time to time, without prior notice to Borrower, any such notice
being waived by Borrower to the fullest extent permitted by law, to proceed
directly, by right of set-off, banker’s lien or otherwise, against any assets of
Borrower which may be in the hands of such Proceeding Party (including all
general or special, time or demand, provisional or other deposits and other
indebtedness owing by such Proceeding Party to or for the credit or the account
of Borrower) and apply such assets against the Obligations then due and payable,
irrespective of whether such Proceeding Party

 

62



--------------------------------------------------------------------------------

shall have made any demand therefor. Each Lender agrees promptly to notify
Borrower and Administrative Agent after any such set-off and application made by
such Lender; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

10.06 Sharing of Payments. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against Borrower
or otherwise, receives payment of the Obligations held by it that is ratably
more than any other Lender receives in payment of the Obligations held by such
other Lender, then, subject to applicable Laws, (a) such Lender exercising the
right of setoff, banker’s lien or counterclaim or otherwise receiving such
payment shall purchase, and shall be deemed to have simultaneously purchased,
from the other Lender a participation in the Obligations held by the other
Lender and shall pay to the other Lender a purchase price in an amount so that
the share of the Obligations held by each Lender after the exercise of the right
of setoff, banker’s lien or counterclaim or receipt of payment shall be in the
same proportion that existed prior to the exercise of the right of setoff,
banker’s lien or counterclaim or receipt of payment; and (b) such other
adjustments and purchases of participations shall be made from time to time as
shall be equitable to ensure that all Lenders share any payment obtained in
respect of the Obligations ratably in accordance with each Lender’s share of the
Obligations immediately prior to, and without taking into account, the payment;
provided that, (i) if all or any portion of a disproportionate payment obtained
as a result of the exercise of the right of setoff, banker’s lien, counterclaim
or otherwise is thereafter recovered from the purchasing Lender by Borrower or
any Person claiming through or succeeding to the rights of Borrower, the
purchase of a participation shall be rescinded and the purchase price thereof
shall be restored to the extent of the recovery, but without interest and
(ii) this Section 10.06 shall not apply to any payments made in accordance with
the express provisions of this Agreement or the other Loan Documents. Each
Lender that purchases a participation in the Obligations pursuant to this
Section shall from and after the purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an Obligation so purchased may exercise any
and all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if Lender were the original owner of the Obligation
purchased.

10.07 No Waiver; Cumulative Remedies.

(a) No failure by any Lender or Administrative Agent to exercise, and no delay
by any Lender or Administrative Agent in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

(b) The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Any decision by Administrative Agent or any Lender not to
require payment of any interest (including interest at the Default Rate), fee,
cost or other amount payable under any Loan Document or to calculate any amount
payable by a particular method on any occasion shall in no way limit or be
deemed a waiver of Administrative Agent’s or such Lender’s right to require full
payment thereof, or to calculate an amount payable by another method that is not
inconsistent with this Agreement, on any other or subsequent occasion.

(c) Except with respect to Section 9.09, the terms and conditions of Section 9
are for the sole benefit of the Agents and Lenders.

 

63



--------------------------------------------------------------------------------

10.08 Usury. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excessive interest
shall be applied to the principal of the Outstanding Revolving Obligations or,
if it exceeds the unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged or received by Administrative Agent or any
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread, in
equal or unequal parts, the total amount of interest throughout the contemplated
term of the Obligations.

10.09 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of an original executed counterpart of this
Agreement.

10.10 Integration. This Agreement, together with the other Loan Documents and
any letter agreements referred to herein, comprises the complete and integrated
agreement of the parties regarding the subject matter hereof and supersedes all
prior agreements, written or oral, on the subject matter hereof. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control and govern;
provided that the inclusion of supplemental rights or remedies in favor of
Administrative Agent or Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

10.11 Nature of Lenders’ Obligations. Nothing contained in this Agreement or any
other Loan Document and no action taken by Administrative Agent or Lenders or
any of them pursuant hereto or thereto may, or may be deemed to, make Lenders a
partnership, an association, a joint venture or other entity, either among
themselves or with Borrower or any Subsidiary or Affiliate of Borrower. Each
Lender’s obligation to make any Extension of Credit pursuant hereto is several
and not joint or joint and several. A default by any Lender will not increase
the Revolving Commitments attributable to any other Lender.

10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery thereof. Such representations and warranties have been or
will be relied upon by Administrative Agent and each Lender, notwithstanding any
investigation made by Administrative Agent or any Lender or on their behalf.

10.13 Indemnity by Borrower. Whether or not the transactions contemplated hereby
are consummated, Borrower agrees to indemnify, save and hold harmless each
Administrative Agent-Related Person, each other Agent, each Person identified on
the cover page of this Agreement as a Joint Lead Arranger and Joint Bookrunner,
each Issuing Lender and each Lender and their respective Affiliates and their
and their Affiliates’ respective directors, officers, agents, attorneys and
employees (collectively

 

64



--------------------------------------------------------------------------------

the “Indemnitees”) from and against: (i) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person relating
directly or indirectly to a claim, demand, action or cause of action that such
Person asserts or may assert against Borrower, any of its Affiliates or any of
its officers or directors; (ii) any and all claims, demands, actions or causes
of action arising out of or relating to the Loan Documents, the Revolving
Commitments, the use or contemplated use of the proceeds of any Extension of
Credit, or the relationship of Borrower, Administrative Agent and Lenders under
this Agreement; (iii) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in clauses (i) or (ii) above; and (iv) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including Attorney Costs (limited to one law firm for Lenders unless Lenders
have differing interests or defenses that preclude the engagement of one law
firm to represent Lenders)), that any Indemnitee suffers or incurs as a result
of the assertion of any foregoing claim, demand, action, cause of action or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action or proceeding, in all
cases, including settlement costs incurred with the prior written consent of
Borrower (which consent shall not be unreasonably withheld), whether or not
arising out of the negligence of an Indemnitee, and whether or not an Indemnitee
is a party to such claim, demand, action, cause of action or proceeding (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that no
Indemnitee shall be entitled to indemnification for any Indemnified Liability to
the extent (i) it is found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from (x) the bad faith, willful misconduct or
gross negligence of such Indemnitee or (y) a material breach by such Indemnitee
of its express obligations under this Agreement; or (ii) not resulting from an
act or omission of Borrower or any of its Affiliates in respect of a claim,
litigation, investigation or proceeding by one Lender against another Lender (in
each case, for the avoidance of doubt, excluding each of the Agents and each
Person identified on the cover page of this Agreement as a Joint Lead Arranger
and Joint Bookrunner in each case in its capacity as such). In no event shall
any Indemnitee be liable for any damages arising from the use by unauthorized
Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons except to the extent it is found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
bad faith, willful misconduct or gross negligence of such Indemnitee. This
Section 10.13 shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim. The
agreements in this Section shall survive repayment of all Obligations.

10.14 Nonliability of Lenders. Borrower acknowledges and agrees that:

(a) Any inspections of any property of Borrower made by or through
Administrative Agent or Lenders are for purposes of administration of the Loan
Documents only, and Borrower is not entitled to rely upon the same (whether or
not such inspections are at the expense of Borrower);

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to Administrative Agent or Lenders pursuant to the Loan
Documents, neither Administrative Agent nor Lenders shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Administrative Agent or Lenders;

(c) The relationship between Borrower and Administrative Agent and Lenders is,
and shall at all times remain, solely that of borrower and lenders; neither
Administrative Agent nor any Lender undertakes or assumes any responsibility or
duty to Borrower or its Affiliates to select, review, inspect, supervise, pass
judgment upon or inform Borrower or its Affiliates of any matter in connection
with their property or the operations of Borrower or its Affiliates; Borrower
and its Affiliates shall rely

 

65



--------------------------------------------------------------------------------

entirely upon their own judgment with respect to such matters; and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by Administrative Agent or any Lender in connection with
such matters is solely for the protection of Administrative Agent and Lenders
and neither Borrower nor any other Person is entitled to rely thereon;

(d) Neither Administrative Agent nor any Lender nor any Person identified on the
cover page of this Agreement as a Joint Lead Arranger and Joint Bookrunner,
Syndication Agent or Co-Documentation Agent shall be deemed to be in an
advisory, fiduciary or agency relationship with Borrower and its Affiliates or
have a fiduciary or other implied duty to Borrower and its Affiliates with
respect to this Agreement and the transactions contemplated hereby;

(e) Administrative Agent and Lenders, and their Affiliates, may have economic
interests that conflict with those of Borrower and its Affiliates; and

(f) Neither Administrative Agent nor any Lender shall be responsible or liable
to any Person for any loss, damage, liability or claim of any kind relating to
injury or death to Persons or damage to property caused by the actions, inaction
or negligence of Borrower and/or its Affiliates and Borrower hereby indemnifies
and holds Administrative Agent and Lenders harmless from any such loss, damage,
liability or claim.

10.15 No Third Parties Benefitted. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
Administrative Agent and Lenders in connection with the Extensions of Credit,
and is made for the sole benefit of Borrower, Administrative Agent and Lenders,
Administrative Agent’s and Lenders’ successors and permitted assigns. Except as
provided in Section 10.04, no other Person shall have any rights of any nature
hereunder or by reason hereof.

10.16 Severability. Any provision of the Loan Documents that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
and severable to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Administrative Agent,
Lenders and Borrower agree to negotiate, in good faith, the terms of a
replacement provision as similar to the severed provision as may be possible and
be legal, valid, and enforceable.

10.17 Confidentiality. Administrative Agent and each Lender shall use any
confidential non-public information concerning Borrower and its Subsidiaries and
Affiliates that is furnished to Administrative Agent or such Lender by or on
behalf of Borrower and its Subsidiaries in connection with the Loan Documents or
the Existing Credit Agreement (collectively, “Confidential Information”) solely
for the purpose of administering and enforcing the Loan Documents, and it will
hold the Confidential Information in confidence and will not disclose, directly
or indirectly, such information to any Person, except (a) to their affiliates or
any of their or their affiliates’ directors, officers, employees, auditors,
counsel, advisors, or representatives (collectively, the “Representatives”) who
need to know such information for the purposes set forth in this Section and who
have been advised of and acknowledge their obligation to keep such information
confidential and limit the use of such information in accordance with this
Section, (b) to any Eligible Assignee to which such Lender has assigned or
desires to assign an interest or participation in the Loan Documents or the
Obligations or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, provided that any such foregoing recipient of such
Confidential Information agrees to keep such Confidential Information
confidential and limit the use of such Confidential Information as specified
herein, (c) to any governmental agency or regulatory body

 

66



--------------------------------------------------------------------------------

(including self-regulatory bodies) having or claiming to have authority to
regulate or oversee any aspect of Administrative Agent’s or such Lender’s
business or that of their Representatives in connection with the exercise of
such authority or claimed authority (in which case such Lender shall, except
with respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, use reasonable efforts to promptly notify Borrower, in advance, to
the extent lawfully permitted to do so), (d) to the extent necessary or
appropriate to enforce any right or remedy or in connection with any claims
asserted by or against Administrative Agent or such Lender or any of their
Representatives, (e) pursuant to any subpoena or any similar legal process (in
which case such Lender shall use reasonable efforts to promptly notify Borrower,
in advance, to the extent permitted by Law), (f) to other Lenders and (g) with
the consent of Borrower. For purposes hereof, the term “Confidential
Information” shall not include information that (w) pertains to this Agreement
(but not any other information concerning Borrower) routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry, (x) is in Administrative Agent’s or a Lender’s
possession prior to its being provided by or on behalf of Borrower or any of its
Subsidiaries or Affiliates, provided that such information is not known by
Administrative Agent or such Lender to be subject to another confidentiality
agreement with, or other legal or contractual obligation of confidentiality to,
Borrower or any of its Subsidiaries or Affiliates, (y) is or becomes publicly
available (other than through a breach hereof by Administrative Agent or such
Lender), or (z) becomes available to Administrative Agent or such Lender on a
nonconfidential basis, provided that the source of such information was not
known by Administrative Agent or such Lender to be bound by a confidentiality
agreement or other legal or contractual obligation of confidentiality with
respect to such information.

10.18 Headings. Section headings in this Agreement and the other Loan Documents
are included for convenience of reference only and are not part of this
Agreement or the other Loan Documents for any other purpose.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 Status of Lenders. (a) (i) Each Lender that is a U.S. Person shall deliver
to Borrower and Administrative Agent on or prior to the date on which such
Lender becomes a party to this Agreement, and from time to time thereafter if
requested in writing by Borrower or Administrative Agent, executed originals of
IRS Form W-9, or any successor form prescribed by the IRS, certifying that such
Lender is exempt from U.S. federal backup withholding tax; (ii) Each Lender
organized under the Laws of a jurisdiction outside the United States, on or
prior to the date of this Agreement in the case of each Lender listed on the
signature pages hereof and on or prior to the date on which it becomes a Lender
in the case of each other Lender, and from time to time thereafter if requested
in writing by Borrower or Administrative Agent, shall provide Borrower and
Administrative Agent (but only so long as such Lender remains lawfully able to
do so) with (x) IRS Form W-8BEN or W-8BEN-E, as appropriate, or any successor
form prescribed by the IRS, certifying that such Lender is entitled to benefits
under an income tax treaty to which the United States is a party which reduces
the rate of withholding tax on payments of interest, IRS Form W-8ECI, or any
successor form prescribed by the IRS, certifying that the income receivable
pursuant to the Loan Documents is effectively connected with the conduct of a
trade or business in the United States, or IRS Form W-8EXP, or any successor
form prescribed by the IRS, (y) if such Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and intends to claim an exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” IRS Form W-8BEN or W-8BEN-E,
as applicable, or any successor form prescribed by the IRS, and a certificate
substantially in the form of Exhibit F-1 representing that such Lender is not a
bank for purposes of Section 881(c) of the Code, is not a ten-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of
Borrower, and is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) (a “U.S. Tax Compliance Certificate”) or (z) to the extent

 

67



--------------------------------------------------------------------------------

such Lender is not the beneficial owner, executed originals of IRS Form W-8IMY,
or any successor form prescribed by the IRS, accompanied by IRS Form W-8ECI,
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-4 on behalf of each such direct and indirect partner.
Thereafter and from time to time, each such Person shall (i) promptly submit to
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to Borrower and Administrative Agent of any available exemption
from or reduction of, United States withholding taxes in respect of all payments
to be made to such Person by Borrower pursuant to this Agreement, (ii) promptly
notify Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction and (iii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that Borrower
make any deduction or withholding for taxes from amounts payable to such Person.
If such Person fails to deliver the above forms or other documentation, then
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction. If any Governmental Authority asserts that
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including Attorney Costs) of Administrative
Agent. The obligation of Lenders under this Section shall survive the payment of
all Obligations and the resignation of Administrative Agent.

(b) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Subsection 10.20(b), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update and deliver such form or certification to Borrower and Administrative
Agent or promptly notify Borrower and Administrative Agent in writing of its
legal ineligibility to do so.

10.21 Removal and Replacement of Lenders.

(a) In the event that any Lender (i) requests compensation under Section 3.01 or
3.04, (ii) becomes a Defaulting Lender or (iii) (x) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that

 

68



--------------------------------------------------------------------------------

requires the consent of each of the Lenders or each of the Lenders (including,
for the avoidance of doubt, any extension permitted by Section 2.01(e) with the
consent of each Lender) affected thereby or (y) does not agree to make Loans in
any proposed Alternative Currency (in the case of this clause (iii), so long as
the consent of the Required Lenders to such amendment, supplement, modification,
consent, waiver or proposed Alternative Currency has been obtained), Borrower
may, upon notice to such Lender and Administrative Agent, remove or replace such
Lender by (A) non-ratably terminating such Lender’s Revolving Commitment and/or
(B) causing such Lender to assign its rights and obligations under this
Agreement pursuant to Section 10.04(b) to one or more other Lenders or eligible
assignees procured by Borrower and otherwise reasonably acceptable to
Administrative Agent and Issuing Lenders; provided that such assigning Lender
shall have received payment of an amount equal to 100% of the outstanding
principal, interest and fees owed to such Lender from the assignee Lender or
Borrower or such lesser amount as may be agreed with such Lender. Borrower
shall, in the case of a termination of such Lender’s Revolving Commitment and
prepayment of its Loans pursuant to clause (A) preceding, (x) pay in full all
principal, interest, fees and other amounts owing to such Lender (other than
with respect to any outstanding Competitive Loan held by it) through the date of
termination and prepayment (including any amounts payable pursuant to
Section 3), except as may otherwise be agreed with such Lender, (y) provide
appropriate assurances and indemnities (which may include letters of credit) to
such Lender and the Issuing Lender as each may reasonably require with respect
to any continuing risk participation interest in any Letters of Credit then
outstanding and (z) release such Lender from its obligations under the Loan
Documents from and after the date of termination. Borrower shall, in the case of
an assignment pursuant to clause (B) preceding, cause to be paid the assignment
fee payable to Administrative Agent pursuant to Section 10.04(c). Any such
Lender whose Revolving Commitment is being assigned shall, upon payment of
(i) all amounts owed to it pursuant to the proviso in clause (B) preceding and
(ii) the assignment fee as described in the preceding sentence, be deemed to
have executed and delivered an Assignment and Assumption covering such Lender’s
Revolving Commitment. Administrative Agent shall distribute an amended Schedule
2.01, which shall be deemed incorporated into this Agreement, to reflect
adjustments to the Lenders and their Revolving Commitments.

(b) If fees cease to accrue on the unfunded portion of the Revolving Commitments
of a Defaulting Lender pursuant to Section 2.14(a), such fees shall not be paid
to the non-Defaulting Lenders (or replacement Lenders in respect of any fees
accruing prior to such replacement Lender becoming a Lender hereunder).

(c) This Section shall supersede any provisions in Section 10.01 to the
contrary.

10.22 Governing Law; Submission to Jurisdiction; Waivers.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Each party to this Agreement irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan in the City of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

(ii) agrees that a final judgment in any such suit, action or proceeding brought
in any such court may be enforced in any other court to whose jurisdiction the
applicable party is or may be subject, by suit upon judgment;

 

69



--------------------------------------------------------------------------------

(iii) consents that any such action or proceeding may only be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
provided for in Section 10.02;

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(vi) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.22 any special, exemplary, punitive or consequential damages;
provided the waiver set forth in this clause (vi) shall not affect any
obligation of Borrower under Section 10.13.

10.23 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.24 USA PATRIOT Act. Each Lender hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower and Guarantors, which information includes
the name and address of Borrower and Guarantors and other information that will
allow such Lender to identify Borrower and Guarantors in accordance with the
Act.

10.25 Judgment Currency.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures Administrative Agent could purchase the first currency with such
other currency in the city in which it normally conducts its foreign exchange
operation for the first currency on the Business Day preceding the day on which
final judgment is given.

(b) The obligation of Borrower in respect of any sum due from it to any Lender
or Agent hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the

 

70



--------------------------------------------------------------------------------

amount of Agreement Currency so purchased is less than the sum originally due to
such Lender in the Agreement Currency, Borrower agrees notwithstanding any such
judgment to indemnify such Lender against such loss, and if the amount of the
Agreement Currency so purchased exceeds the sum originally due to any Lender,
such Lender agrees to remit to Borrower such excess.

10.26 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their proper and duly authorized officers as of the day and year
first written above.

 

COMCAST CORPORATION By:  

/s/ Arthur R. Block

Name:   Arthur R. Block Title:   Executive Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as an Issuing Lender, and as
a Lender By:  

/s/ Donatus O. Anusionwu

Name:   Donatus O. Anusionwu Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Issuing Lender and as a Lender By:  

/s/ Michael Vondriska

Name:   Michael Vondriska Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as an Issuing Lender and as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as an Issuing Lender
and as a Lender By:  

/s/ Ola Anderssen

Name:   Ola Anderssen Title:   Director



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as an Issuing Lender and as a Lender By:  

/s/ James Travagline

Name:   James Travagline Title:   Director



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as an Issuing Lender and as a Lender By:  

/s/ David Lim

Name:   David Lim Title:   Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Eric Ridgway

  Name: Eric Ridgway   Title: Director

 

Barclays Bank PLC, as a Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

BNP PARIBAS, as a Lender By:  

/s/ Kwang Kyun Choi

  Name: Kwang Kyun Choi   Title: Vice President By:  

/s/ Maria Mulic

  Name: Maria Mulic   Title: Director

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Bill O’Daly

  Name: Bill O’Daly   Title: AUTHORIZED SIGNATORY By:  

/s/ Juerg Unterlerchner

  Name: Juerg Unterlerchner   Title: AUTHORIZED SIGNATORY



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Director

 

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory

 

ROYAL BANK OF CANADA, as a Lender By:  

/s/ D.W. Scott Johnson

  Name: D.W. Scott Johnson   Title: Authorized Signatory

 

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ James Weinstein

  Name: James Weinstein   Title: Managing Director

 

Toronto Dominion (Texas) LLC, as a Lender By:  

/s/ Rayan Karim

  Name: Rayan Karim   Title: Authorized Signatory



--------------------------------------------------------------------------------

Commerzbank AG New York Branch, as a Lender By:  

/s/ Ignacio Campillo

  Name: Ignacio Campillo   Title: Head of US Corporates By:  

/s/ Tom Kang

  Name: Tom Kang   Title: Corporate Coverage, TMT – US Corporates

 

DNB Capital LLC, as a Lender By:  

/s/ Kristie Li

  Name: Kristie Li   Title: Senior Vice President By:  

/s/ Caroline Adams

  Name: Caroline Adams   Title: First Vice President

 

PNC Bank, National Association, as a Lender By:  

/s/ Denise DiSimone

  Name: Denise DiSimone   Title: Senior Vice President

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Garret Komjathy

  Name: Garret Komjathy   Title: Senior Vice President



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China Ltd., New York Branch, as a Lender By:  

/s/ Tony Huang

  Name: Tony Huang   Title: Director By:  

/s/ Dayi Liu

  Name: Dayi Liu   Title: Director

 

Societe Generale New York Branch, as a Lender

By:  

/s/ Richard Bernal

  Name: Richard Bernal   Title: Managing Director

 

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Hussam Alsahlani

  Name: Hussam Alsahlani   Title: Vice President

 

Bank of China, New York Branch, as a Lender By:  

/s/ Haifeng Xu

  Name: Haifeng Xu   Title: Executive Vice President



--------------------------------------------------------------------------------

Agricultural Bank of China Ltd., New York Branch, as a Lender By:  

/s/ Ms. Zhang, Lu

  Name: Ms. Zhang, Lu  

Title: Deputy General Manager



--------------------------------------------------------------------------------

Schedule A

Asset Monetization Transactions

Description:

 

  1. CENTAUR FUNDING CORP (Vodaphone Preferred)



--------------------------------------------------------------------------------

Schedule 2.01

Revolving Commitments

 

Institution

   Revolving
Commitment  

JPMorgan Chase Bank, N.A.

   $ 486,000,000   

Citibank, N.A.

   $ 486,000,000   

Morgan Stanley Bank, N.A.

   $ 243,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

   $ 243,000,000   

Wells Fargo Bank, N.A.

   $ 486,000,000   

Mizuho Bank, Ltd.

   $ 486,000,000   

Bank of America, N.A.

   $ 350,000,000   

Barclays Bank PLC

   $ 350,000,000   

BNP Paribas

   $ 350,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 350,000,000   

Deutsche Bank AG New York Branch

   $ 350,000,000   

Goldman Sachs Bank USA

   $ 350,000,000   

Royal Bank of Canada

   $ 350,000,000   

Sumitomo Mitsui Banking Corporation

   $ 350,000,000   

Toronto Dominion (Texas) LLC

   $ 350,000,000   

Commerzbank AG New York Branch

   $ 225,000,000   

DNB Capital LLC

   $ 225,000,000   

PNC Bank, National Association

   $ 225,000,000   

U.S. Bank National Association

   $ 225,000,000   

Industrial and Commercial Bank of China Ltd., New York Branch

   $ 125,000,000   

Societe Generale New York Branch

   $ 125,000,000   

The Bank of New York Mellon

   $ 125,000,000   

Bank of China, New York Branch

   $ 85,000,000   

Agricultural Bank of China Ltd., New York Branch

   $ 60,000,000      

 

 

 

Total

   $ 7,000,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2.03

Issuing Lender Commitments

 

Institution

   Letter of Credit
Commitment  

JPMorgan Chase Bank, N.A.

   $ 100,000,000   

Citibank, N.A.

   $ 100,000,000   

Wells Fargo Bank, National Association

   $ 100,000,000   

Mizuho Bank, Ltd.

   $ 100,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

   $ 50,000,000   

Morgan Stanley Bank, N.A.

   $ 50,000,000      

 

 

 

Total

   $ 500,000,000      

 

 

 

Issuers of Existing Letters of Credit

 

Institution

   Amount as of the
Effective Date  

JPMorgan Chase Bank, N.A.

   $ 247,107,533.21   

The Bank of New York Mellon

   $ 9,470,143.74   

Bank of America, N.A.

   $ 4,537,000.00   

Citibank, N.A.

   $ 4,424,238.00   



--------------------------------------------------------------------------------

Schedule 6.08

Unrestricted Subsidiaries

 

  1. Comcast Holdings Corporation and its subsidiaries (except Comcast Cable
Communications, LLC and its subsidiaries)

 

  2. Comcast Navy Holdings, LLC and its subsidiaries, including NBCUniversal
Enterprise, Inc.

 

  3. NBCUniversal Enterprise, Inc. (f/k/a Navy Holdings, Inc.)

 

  4. Comcast Contribution Holdings, LLC and its subsidiaries

 

  5. Comcast Navy Contribution Holdings, LLC and its subsidiaries

a. NBCUniversal, LLC and its subsidiaries (except for NBCUniversal Media, LLC)

 

  6. Comcast Navy Acquisition, LLC and its subsidiaries

 

  7. Comcast CSA Holdings, LLC and its subsidiaries

 

  8. NBCUniversal Asia, LLC and its subsidiaries (Universal Studios Japan)

 

  9. Subsidiaries of Universal City Studios Productions LLLP that are solely and
specifically related to Comcast’s ownership and development of a theme park in
Beijing China and all of their current and future subsidiaries. Those entities
existing as of the date hereof are: (i) Universal Studios Recreation China
Planning Services LLC, (ii) Universal Beijing WFOE Holding LLC, (iii) Universal
Beijing Servicer Holding, LLC, (iv) Universal Beijing Development Services LLC,
(v) Universal Beijing Owner Holding LLC and (vi) Universal Beijing Services LLC

Note: “subsidiaries” includes all current and future subsidiaries

 

ii



--------------------------------------------------------------------------------

Schedule 10.02

Addresses for Notices

If to Borrower, to:

Comcast Corporation

One Comcast Center

Philadelphia, PA 19103

Attention: General Counsel

Telephone: (215) 286-7564

Facsimile: (215) 286-7794

E-mail: corporate_legal@comcast.com

If to Administrative Agent, to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, NY 10179

Attention: Donatus Anusionwu

Telephone: (212) 622-0531

Facsimile: (212) 270-5127

E-mail: donatus.o.anusionwu@jpmorgan.com

In the case of Loans denominated in Dollars, with a copy to:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE 19713-2107

Attention: Jessie Qian Jiang

Telephone: (302) 634-2426

Facsimile: (302) 634-3301

E-mail: qian.jiang@chase.com

In the case of Loans denominated in a currency other than Dollars, with a copy
to:

J.P.Morgan Europe Limited

25 Bank Street, Canary Wharf

London E145JP

Attention: The Manager

Facsimile: +44 (207) 777-2360

Email: loan_agency_london@jpmorgan.com

 

iii



--------------------------------------------------------------------------------

If to Issuing Lenders, to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, NY 10179

Attention: Donatus Anusionwu

Telephone: (212) 622-0531

Facsimile: (212) 270-5127

E-mail: donatus.o.anusionwu@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE 19713-2107

Attention: Jessie Qian Jiang

Telephone: (302) 634-2426

Facsimile: (302) 634-3301

E-mail: qian.jiang@chase.com

Bank of America, N.A.

Bank of America Plaza

901 Main St., 64th Floor

Dallas, TX 75202

Attention: Diane Dycus

Telephone: (214) 209-0935

Facsimile: (214) 290-9468

Email: diane.dycus@baml.com

The Bank of New York Mellon

6023 Airport Road

Oriskany, NY 13424

Attention: Donald Rogers

     Loan Administrator

Telephone: (315) 765-4317

Facsimile: (315) 765-4822

Email: Donald.rogers@bnymellon.com

 

iv



--------------------------------------------------------------------------------

The Bank of Tokyo-Mistubishi UFJ, Ltd.

International Operations Department (IOD)

MUFG Union Bank, N.A.

Harborside Financial Center, 500 Plaza III

Jersey City, NJ 07311

Attention: Antonina Bondi

Telephone: (201) 413-8823

Facsimile: (201) 521-2336

Email: abondi@us.mufg.jp; IOD_SBLC@us.mufg.jp

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Attention: Denise Brown-Saddler

Telephone: (212) 816-8397

Facsimile: (646) 291-1750

Email: denise.brownsaddler@citi.com

Mizuho Bank, Ltd.

1800 Plaza Ten

Harborside Financial Ctr.

Jersey City, NJ 07311

Attention: Jieyu Zhou; Ameye Joshi

Telephone: (201) 626-9448; (201) 626-9181

Facsimile: (201) 626-9941

Email: LAU_USCorp3@mizuhobus.com

Morgan Stanley Bank, N.A.

Letter of Credit Department

1300 Thames Street

Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Attention: Avnee Patel

Telephone: (443) 627-4555

Facsimile: (212) 507-5010

Email: msb.loc@morganstanley.com

Wells Fargo Bank, National Association

7711 Plantation Road – 1st Floor

R4058-010

Roanoke, VA 24019-3224

Attention: Shelley Tabor

     Loan Administrative Manager

Telephone: (540) 759-3122

Facsimile: (866) 270-7214

Email: Shelley.tabor@wellsfargo.com

 

v



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

GUARANTEE AGREEMENT

made by

COMCAST CABLE COMMUNICATIONS, LLC

NBCUNIVERSAL MEDIA, LLC

and the other Subsidiaries from time to time parties hereto

in favor of

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Dated as of May 26, 2016

 

 

 

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.  

DEFINED TERMS

     1   

1.1

  Definitions      1   

1.2

  Other Definitional Provisions      3    Section 2.  

Guarantee

     3   

2.1

  Guarantee      3   

2.2

  Right of Contribution      4   

2.3

  No Subrogation      5   

2.4

  Amendments, etc. with respect to the Borrower Obligations      5   

2.5

  Guarantee Absolute and Unconditional      5   

2.6

  Reinstatement      6   

2.7

  Payments      6    Section 3.  

MISCELLANEOUS

     7   

3.1

  Amendments in Writing      7   

3.2

  Notices      7   

3.3

  No Waiver by Course of Conduct; Cumulative Remedies      7   

3.4

  Enforcement Expenses; Indemnification      7   

3.5

  Successors and Assigns      8   

3.6

  Set-Off      8   

3.7

  Counterparts      8   

3.8

  Severability      9   

3.9

  Section Headings      9   

3.10

  Integration      9   

3.11

  Governing Law      9   

3.12

  Submission To Jurisdiction; Waivers      9   

3.13

  Acknowledgements      10   

3.14

  Additional Guarantors      10   

3.15

  Waiver of Jury Trial      10   

SCHEDULES

Schedule 1 Notice Addresses

ANNEXES

Annex 1 Form Assumption Agreement

 

i



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of May 26, 2016, made by each of the signatories
hereto, in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among COMCAST CORPORATION,
a Pennsylvania corporation (the “Borrower”), the Lenders and the Administrative
Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the Guarantors in connection with the operation of its and their
respective businesses;

WHEREAS, the Borrower and Guarantors are engaged in related businesses, and each
Guarantor will derive substantial direct and indirect benefit from the making of
the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to agree
to the effectiveness of the Credit Agreement that the Guarantors shall have
executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans made to the Borrower and its reimbursement obligations
under Section 2.03(c) of the Credit Agreement and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans made to it and its reimbursement obligations under Section 2.03(c) of
the Credit Agreement and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender (or, in
the case of any Lender Swap Agreement of the Borrower, any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, this Agreement, the other Loan Documents,
any Letter of Credit, any Lender Swap Agreement of the Borrower or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal or is not permitted under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor (other than any Excluded Swap Obligations of such
Guarantor) which may arise under or in connection with this Agreement
(including, without limitation, Section 2) or any other Loan Document to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 

2



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to each of the signatories hereto and the
other entities that may become a party hereto as provided herein (in each case,
unless released pursuant to the terms of the Loan Documents).

“Lender Swap Agreements”: all Swap Agreements in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower with
any Person that is a Lender or an affiliate of a Lender at the time such Person
enters into any such Swap Agreement.

“Obligations”: in the case of each Guarantor, its Guarantor Obligations.

“Qualified Keepwell Provider” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Swap Obligation” of a Person means any obligation of such Person to pay or
perform under any Swap Agreement.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Subject to the provisions of Section 2.1(b), each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations
(other than, with respect to any Guarantor, any Excluded Swap Obligations of
such Guarantor).

 

3



--------------------------------------------------------------------------------

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents in its capacity as Guarantor shall in no event exceed the
amount which can be guaranteed by such Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than contingent indemnification and expense reimbursement
obligations), no Letter of Credit shall be outstanding (unless such Letter of
Credit shall have been cash collateralized in accordance with the terms of the
Credit Agreement) and the Revolving Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from the Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations (other than contingent
indemnification and expense reimbursement obligations) are paid in full, no
Letter of Credit shall be outstanding (unless such Letter of Credit shall have
been cash collateralized in accordance with the terms of the Credit Agreement)
and the Revolving Commitments are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. For purposes of this Section 2.2,
“proportionate share” means, as to any Guarantor a fraction the numerator of
which shall be the net worth of such Guarantor and the denominator of which
shall be the aggregate net worth of all Guarantors. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent and the Lenders
for the full amount guaranteed by such Guarantor hereunder.

 

4



--------------------------------------------------------------------------------

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, until all amounts owing to the Administrative
Agent and the Lenders by the Borrower on account of the Borrower Obligations
(other than contingent indemnification and expense reimbursement obligations)
are paid in full, no Letter of Credit shall be outstanding (unless such Letter
of Credit shall have been cash collateralized in accordance with the terms of
the Credit Agreement) and the Revolving Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations (other than contingent
indemnification and expense reimbursement obligations) shall not have been paid
in full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on

 

5



--------------------------------------------------------------------------------

the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the currency
otherwise required pursuant to the terms of the Credit Agreement at the
Administrative Agent’s Office.

2.8 Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under

 

6



--------------------------------------------------------------------------------

this guarantee in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 2.8 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.8, or otherwise under this guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified
Keepwell Provider under this Section 2.8 shall remain in full force and effect
until all the Borrower Obligations and the obligations of each Guarantor under
the guarantee contained in this Section 2 shall have been satisfied by payment
in full, no Letter of Credit shall be outstanding (unless such Letter of Credit
shall have been cash collateralized in accordance with the terms of the Credit
Agreement) and the Revolving Commitments shall be terminated. Each Qualified
Keepwell Provider intends that this Section 2.8 constitute, and this Section 2.8
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

SECTION 3. MISCELLANEOUS

3.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement.

3.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

3.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 3.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

3.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
but solely to the extent such costs and expenses would be reimbursable by the
Borrower pursuant to Section 10.03 of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.03 of the Credit Agreement.

(c) The agreements in this Section 3.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

3.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement (except pursuant to a merger, consolidation or
similar transaction permitted by the Credit Agreement) without the prior written
consent of the Administrative Agent.

3.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Guarantor to the Administrative Agent or
such Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured; provided, that to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation”, no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor. The Administrative Agent and each Lender
shall notify such Guarantor promptly of any such set-off and the application
made by the Administrative Agent or such Lender of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Lender under this Section 3.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.

3.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including in “.pdf”
form), and all of said counterparts taken together shall be deemed to constitute
one and the same instrument.

 

8



--------------------------------------------------------------------------------

3.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

3.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

3.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan in the City of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

(b) agrees that a final judgment in any such suit, action or proceeding brought
in any such court may be enforced in any other court to whose jurisdiction the
applicable party is or may be subject, by suit upon judgment;

(c) consents that any such action or proceeding may only be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.2 hereto or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

9



--------------------------------------------------------------------------------

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided that
the waiver set forth in this clause (f) shall not affect any obligation of the
Borrower or any Guarantor under Section 3.4 of this Agreement.

3.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender shall be deemed to be in an
advisory, fiduciary or agency relationship with any Guarantor or any of their
Affiliates or have a fiduciary or other implied duty to any Guarantor or any of
their Affiliates arising out of or in connection with this Agreement or any of
the other Loan Documents and the transactions contemplated hereby and thereby,
and the relationship between the Guarantors, on the one hand, and the
Administrative Agent and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

3.14 Additional Guarantors. Each Subsidiary of the Borrower that executes and
delivers an Assumption Agreement in the form of Annex 1 hereto shall become a
Guarantor for all purposes of this Agreement, subject in all respects to the
provisions of Section 6.08 and 6.10 of the Credit Agreement, which govern the
release of Guarantors from this Agreement. If any Person shall be released as a
Guarantor pursuant to Section 6.08 or 6.10 of the Credit Agreement (as
applicable), such Person shall immediately and automatically, without need for
further action, cease to be a Guarantor hereunder and shall be, and shall be
deemed to be, released from all obligations under and in respect of this
Agreement. In connection with the release of any Person as a Guarantor, the
Administrative Agent agrees, and the Lenders authorize the Administrative Agent,
to execute and deliver documents reasonably requested to evidence such release.

3.15 WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

COMCAST CABLE COMMUNICATIONS, LLC By:       Name:   Title:

 

NBCUNIVERSAL MEDIA, LLC By:       Name:   Title:

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

JPMORGAN CHASE BANK, N.A. By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

c/o Comcast Corporation

One Comcast Center

Philadelphia, PA 19103

Attn: General Counsel

Tel: (215) 286-1700

Fax: (215) 286-7794

Email: corporate_legal@comcast.com



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of                         , 201    , made by
                                         (the “Additional Guarantor”), in favor
of JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H :

WHEREAS, COMCAST CORPORATION (the “Borrower”), , the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
May 26, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee Agreement, dated as of May 26, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Lenders; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 3.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedule 1 to the Guarantee Agreement.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:      

Name:

Title:



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REQUEST FOR EXTENSION OF CREDIT

Date:                     , 20        

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto.

The undersigned Responsible Officer hereby requests (select one):

[__] A Borrowing of Revolving Loans

[__] A Conversion or Continuation of Revolving Loans

1. On                                              (a Business Day).

2. Denominated in the following currency:1

In the amount of $                            .

Comprised of                                                          .[type of
Loan requested]2

3. For Eurodollar Rate Loans: with an Interest Period of          months3 (or
         days, if for an Interest Period of less than one month).

The foregoing request complies with the requirements of Section 2 of the Credit
Agreement. If the requested Extension of Credit is a Borrowing of Loans, the
undersigned hereby certifies that the following statements will be true on the
date of the requested Extension of Credit:

(a) The representations and warranties of Borrower contained in Section 5 (other
than Sections 5.04(b) and 5.05) of the Credit Agreement are correct in all
material respects on and as of the date hereof as if made on and as of such
date, except to the extent any such representation and warranty specifically
relates to any earlier date, in which case such representation and warranty
shall have been true and correct in all material respects on and as of such
earlier date; and

(b) No Default or Event of Default exists or would result from the requested
Extension of Credit or the use thereof.

 

1  Must be Dollar or Alternative Currency.

 

2  Loans denominated in Alternative Currency must be maintained as Eurodollar
Rate Loans.

 

3  One, two, three, six, or if agreed to by each Lender, twelve months.



--------------------------------------------------------------------------------

COMCAST CORPORATION By:    

Name:    

Title:    

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     , 20    

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the                              of Borrower, and that, as such, he is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower, and that:

[Use following for fiscal year-end financial statements]

1. Attached hereto as Annex 1 are the year-end audited financial statements of
Borrower and its consolidated Subsidiaries required by Section 6.01(a) of the
Credit Agreement for the fiscal year of Borrower ended as of the above date,
together with the report and opinion of independent certified public accountants
required by such section.

[Use following for fiscal quarter-end financial statements]

1. Attached hereto as Annex 1 are the unaudited financial statements of Borrower
and its consolidated Subsidiaries required by Section 6.01(b) of the Credit
Agreement for the fiscal quarter of Borrower ended as of the above date. Such
financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of Borrower and its consolidated
Subsidiaries in accordance with GAAP as at such date and for such periods,
subject only to pro forma adjustments and normal year-end audit adjustments.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his supervision, a
detailed review of the transactions and conditions (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of Borrower during such fiscal period has been
made under my supervision with a view to determining whether during such fiscal
period Borrower performed and observed its Obligations under the Loan Documents,
and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

—or—



--------------------------------------------------------------------------------

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

4. The financial covenant analyses and information set forth on Annex 2 attached
hereto are true and accurate. Such analyses and information set forth the
necessary adjustments to exclude the Indebtedness and EBITDA attributed to
Unrestricted Subsidiaries and give pro forma effect (in accordance with
Section 1.07 of the Credit Agreement) to Material Acquisitions and Material
Dispositions made during the period covered thereby.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                         , 20    .

 

COMCAST CORPORATION By:    

Name:    

Title:    

 

2



--------------------------------------------------------------------------------

ANNEX 1

FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES



--------------------------------------------------------------------------------

ANNEX 2

Set forth detailed calculations



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:        2.    Assignee:        3.    Borrower(s):        4.   
Administrative Agent:   JPMorgan Chase Bank, N.A., as administrative agent under
the Credit Agreement 5.    Credit Agreement:   The Credit Agreement dated as of
May 26, 2016 among Comcast Corporation, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto 6.
   Assigned Interest:     

 

Facility Assigned4

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans5      $                        $                         
                 %     $                        $                         
                 %     $                        $                         
                 % 

 

4  Fill in either “Revolving Commitment” or “Revolving Loans”.

 

5  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.



--------------------------------------------------------------------------------

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   NAME OF ASSIGNOR

 

By:       Title:

 

ASSIGNEE   NAME OF ASSIGNEE

 

By:       Title:



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

By       Title:

Consented to:6

COMCAST CORPORATION, as Borrower

 

By       Title:

Consented to:7

[                        ], as Issuing Lender

 

By       Title:

 

6  If Borrower consent is required for under the terms of Section 10.04(b) of
the Credit Agreement.

 

7  Add applicable Issuing Lenders.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Credit Agreement dated as of May 26, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Comcast Corporation, a
Pennsylvania corporation (“Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto, and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and the other agents party thereto.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by Borrower, any of
its respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2. Assignee. Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including that it be an Eligible Assignee and that it otherwise satisfy the
requirements set forth in Section 10.04(b) of the Credit Agreement), (iii) it is
capable of extending credit in all Alternative Currencies provided for under the
Credit Agreement, (iv) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(v) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent, any Issuing Lender or any other Lender and (vi) if it is a foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement (including,
without limitation, Section 10.20), duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Issuing Lender, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

NEW LENDER SUPPLEMENT

Reference is made to the Credit Agreement dated as of May 26, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Comcast Corporation, a Pennsylvania corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and the other
agents party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:

The New Lender hereby irrevocably makes a Revolving Commitment to the Borrower
in the amount set forth on Schedule 1 hereto (the “New Commitment”) pursuant to
Section 2.01(b) of the Credit Agreement. From and after the Effective Date (as
defined below), the New Lender will be a Lender under the Credit Agreement with
respect to the New Commitment.

Each of the Administrative Agent and the Issuing Lenders (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement; and
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto.

The New Lender (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this New Lender Supplement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent, any Issuing Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender (including the
obligation to lend in any Alternative Currency).

The effective date of this New Lender Supplement shall be the Effective Date of
the New Commitment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this New Lender Supplement by each of the New Lender
and the Borrower, it will be delivered to the Administrative Agent for
acceptance and recording by it pursuant to the Credit Agreement, effective as of
the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).



--------------------------------------------------------------------------------

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Commitment
(including payments of principal, interest, fees and other amounts) to the New
Lender for amounts which have accrued on and subsequent to the Effective Date.

From and after the Effective Date, the New Lender shall be a party to the Credit
Agreement and, to the extent provided in this New Lender Supplement, have the
rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof.

This New Lender Supplement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of                     , 20     by their respective duly
authorized officers on Schedule 1 hereto.

[Remainder of page intentionally left blank. Schedule 1 to follow.]



--------------------------------------------------------------------------------

Schedule 1

to New Lender Supplement

Name of New Lender:

Effective Date of New Commitment:

Principal Amount of New Commitment:    $

 

[NAME OF NEW LENDER] By:       Name:   Title:

 

COMCAST CORPORATION

as Borrower

By:       Name:   Title:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:   Title:

[                                         ],

as an Issuing Lender8

 

By:       Name:   Title:

 

8  Each Issuing Lender at the applicable time to be inserted.



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

INCREASED REVOLVING COMMITMENT ACTIVATION NOTICE

Reference is made to the Credit Agreement, dated as of May 26, 2016 (as amended,
supplemented or modified from time to time, the “Credit Agreement”) among
Comcast Corporation, a Pennsylvania corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The Increasing Lender identified on Schedule l hereto (the “Increasing Lender”),
the Administrative Agent and the Borrower agree as follows:

The Increasing Lender hereby irrevocably increases its Revolving Commitment to
the Borrower by the amount set forth on Schedule 1 hereto under the heading
“Principal Amount of Increased Revolving Commitment” (the “Increased Revolving
Commitment”) pursuant to Section 2.01(b) of the Credit Agreement. From and after
the Effective Date (as defined below), the Increasing Lender will be a Lender
under the Credit Agreement with respect to the Increased Revolving Commitment as
well as its existing Revolving Commitment under the Credit Agreement.

Each of the Administrative Agent and the Issuing Lenders (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement; and
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto.

The Increasing Lender (a) represents and warrants that it is legally authorized
to enter into this Increased Revolving Commitment Activation Notice;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Increased Revolving Commitment Activation Notice; (c) agrees that it
will, independently and without reliance upon the Administrative Agent, any
Issuing Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.

The effective date of this Increased Revolving Commitment Activation Notice
shall be the increased revolving commitment closing date set forth Schedule 1
hereto (the “Increased Revolving Commitment Closing Date”). Following the
execution of this Increased Revolving Commitment Activation Notice by each of
the Increasing Lender and the Borrower, it will be delivered to the
Administrative Agent for acceptance and recording by it pursuant to the Credit
Agreement, effective as of the Increased Revolving Commitment Closing Date
(which shall not, unless otherwise agreed to by the Administrative Agent, be
earlier than five Business Days after the date of such acceptance and recording
by the Administrative Agent).



--------------------------------------------------------------------------------

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Revolving Commitment (including payments of principal, interest, fees and other
amounts) to the Increasing Lender for amounts which have accrued on and
subsequent to the Effective Date.

This Increased Revolving Commitment Activation Notice shall be governed by and
construed and interpreted in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of                     , 20     by their respective
duly authorized officers on Schedule 1 hereto.

[Remainder of page intentionally left blank. Schedule 1 to follow.]



--------------------------------------------------------------------------------

EXHIBIT F-1

Schedule 1

to Increased Revolving Commitment Activation Notice

Name of Increasing Lender:

Increased Revolving Commitment Closing Date:

 

Principal

Amount of

Increased Revolving Commitment:

  

Total Amount of Revolving Commitment

of Increasing Lender

(including Increased Revolving Commitment):

$                     

   $                    

 

[NAME OF INCREASING LENDER] By:       Name:   Title:

 

COMCAST CORPORATION By:       Name:   Title:

 

Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:   Title:

[                                         ],

as an Issuing Lender9

 

By:       Name:   Title:

 

9  Each Issuing Lender at the applicable time to be inserted.



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents party thereto.

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                     , 2016



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents party thereto.

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                     , 2016



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents party thereto.

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                     , 2016



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) dated as of May 26, 2016, among Comcast Corporation, a Pennsylvania
corporation (“Borrower”), Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents party thereto.

Pursuant to the provisions of Section 10.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:                     , 2016